Case 3:17-cv-05769-RJB Document 223-35 Filed 01/02/20 Page 1 of 39




 WHITEHEAD DECLARATION
                                             EXHIBIT II
            Case 3:17-cv-05769-RJB Document 223-35 Filed 01/02/20 Page 2 of 39




                      orrections                               etention CB)




                       Northwest
                    Detention Center

                    Detainee
                    Handbook
REV!EWED/REVI SEO                                                      DATE:    ___!;{__£.~/;(_




                     ICE Assistant Field Office Director


                                                  Page 1of38
                                                                          4.1A Detainee Handbook 3-25-1l'l




                                                                                    GEO-Nwauzor 031121

                                                                    GEO-Nwauzor 031121
Case 3:17-cv-05769-RJB Document 223-35 Filed 01/02/20 Page 3 of 39




             THIS PAGE IS INTENDED TO BE LEFT BLANK




                             Page 2 of 38
                                                        4.1.4 Detainee Handbook 3-25-16




                                                                  GEO-Nwauzor 031122

                                                GEO-Nwauzor 031122
                     Case 3:17-cv-05769-RJB Document 223-35 Filed 01/02/20 Page 4 of 39

                                                                   TABLE OF CONTENTS

ACCEPTANCE OF DETAINEE PROPERTY                                                          INTRODUCTION/ MISSION ................................ 4
  (ONLY CLOTHING) ........................................ 21                            LAUNDRY SERVICE I LINEN EXCHANGE ... 11
ACCESS TO TELEPHONE ................................. 12                                 LAW LIBRARY ................................................... 15
ALLEGATIONS OF STAFF MISCONDUCT .... 26                                                  LEGAL FILE ........................................................ 27
APPEALS PROCESS ........................................... 25                           LIBRARY ............................................................. 15
ATTORNEY VISITS ............................................ 17                          LIVING CONDITIONS ......................................... 9
BARBERING SERVICES ................................... 11                                LIVING WILLS AND ADVANCED
BASIC DETAINEE RESPONSIBILITIES ............ 4                                             DIRECTIVES .................................................... 11
CLASSIFICATION ................................................ 7                        MAILING ADDRESS and A-NUMBER ............... 4
COMMISSARY .................................................... 14                       MARRIAGE REQUESTS .................................... 26
CONSULAR VISITATION FOR DETAINEES                                                        MEALS ................................................................. 10
  SUBJECT TO EXPEDITED REMOVAL ........ 18                                               MEDICAL CARE ................................................. 10
CONSULAR VISITS ............................................ 18                          MEDICAL ORIENTATION AND HEALTH
CONSULATE AND COURT SERVICES ........... 18                                                INFORMATION ............................................... 31
CONTRABAND I UNAUTHORIZED PROPERTY                                                       NOTARY .............................................................. 21
   ........................................................................... 18        OFFICIAL COUNTS ............................................ 10
CORRESPONDENCE I PACKAGES ................. 20                                           PERSONAL HYGIENE ....................................... 11
COVER YOUR COUGH ..................................... 38                                PRO BONO LIST OF LEGAL ORGANIZATIONS
CUSTODY FILE .................................................. 27                          ........................................................................... 18
DESTRUCTION OF CONTRABAND ................ 20                                            PROPERTY and/or FUNDS RELEASE ................ 7
DETAINEE DISCIPLINARY PROCESS ............ 22                                            PURPOSE ............................................................... 4
DETAINEE DRESS CODE ................................. 26                                 RECREATION FACILITIES ............................... 26
DETAINEE GRIEVANCE PROCEDURE .......... 25                                               RELIGIOUS SERVICES ..................................... 14
DETAINEE PROTECTION ................................... 5                                RIGHTS AND RESPONSIBILITIES .................. 29
DRESS CODES FOR VISITORS ........................ 17                                     SEXUAL ASSA UL TS ............................................ 5
EVACUATION DRILLS ..................................... 10                               SLEEPING AREA/SANITATION ...................... 11
FINANCES ........................................................... 12                  SMART JAIL MAIL ............................................ 13
GROUP LEGAL RIGHTS PRESENTATIONS .. 18                                                   SMOKING POLIC ............................................... 10
IHSC DENTAL POLICY ..................................... 35                              SPECIAL CORRESPONDENCE ........................ 21
IHSC STAYING HEAL THY ............................... 33                                 SPECIAL MANAGEMENT UNIT ........................ 9
IMlVUGRATION HEALTH SERVICES CORP .. 31                                                  STAFF -DETAINEE COMMUNICATIONS ....... 5
INAPPROPRIATE RELATIONSHIPS with                                                         TYPEWRITERS AND COMPUTERS ................ 16
  STAFF and/or Detainees ..................................... 5                         VIDEO CHAT SYSTEM ..................................... 13
INFORMATION REGARDING STRESS AND                                                         VISITING ............................................................. 16
  DETENTION ..................................................... 27                     VOLUNTARY WORK PROGRAM .................... 15
INITIAL ADMISSION ........................................... 6                          WASH YOUR HANDS ........................................ 37
INSPECTIONS OF PERSONS AND PROPERTY
   ........................................................................... 18




                                                                               Page 3 of 38
                                                                                                                                 4.1.4 Detainee Handbook 3-25-16




                                                                                                                                              GEO-Nwauzor 031123

                                                                                                                 GEO-Nwauzor 031123
               Case 3:17-cv-05769-RJB Document 223-35 Filed 01/02/20 Page 5 of 39
INTRODUCTION/ MISSION

The Northwest Detention Center (NWDC) in Tacoma, Washington, is privately operated by THE GEO GROUP INC.
under contract with the United States Department of Homeland Security, Immigration Customs Enforcement (ICE). The
mission of the NWDC is to provide conditions that are safe, secure and sanitary for detainees waiting processing for an
administrative hearing or removal.

PURPOSE

The purpose of this handbook is to explain to detainees the specific rules, regulations, policies and procedures that must
be followed while at this facility. The handbook will also help to provide you \vith a general overview of the programs,
rules and regulations and services of the facility. You will be held accountable for your actions while at this facility.
Therefore, it is each detainee's responsibility to become familiar with the contents of this handbook. Interpretive services
to assist in essential communications will be made available, by request through your housing unit officer, or when there
is a clear need for such services." Monitor monthly until updates are made ..

A copy of this handbook will be issued to each detainee at intake and available upon request. All detainees are required to
acknowledge, by signature, receipt of this handbook.

MAILING ADDRESS and A-NUMBER

Your address is:                 Your Full Name, Your "A" Number
                                 1623 East J Street, Suite 5
                                 Tacoma, WA 98421

It is imperative that you notify your family, friends, or anyone who might visit, provide you money or want to leave a
telephone message, of your "Name and A-Number". GEO staff are not responsible for any form of miscommunication
resulting from an incomplete detainee' s name or an inaccurate A-number.

BASIC DETAINEE RESPONSIBILITIES

It is the policy of the Northwest Detention Center (NWDC) and Immigration Customs Enforcement (ICE) to treat
detainees with dignity and respect while maintaining a safe, humane, secure and sanitary detention facility. It is expected
that staff w-ill receive your full cooperation while your case is being processed. In the simplest terms, you are expected to:

1.  Follow and obey rules, laws, policies and procedures.
2.  Obey all orders given by staff members.
3.  Wear your wristbands at all times.
4.  Respect staff and other detainees at all times.
5.  Respect facility property and the property of others.
6.  Keep yourself, your clothing and living area clean at all times.
7.  Obey all safety, security and sanitation rules, policies and procedures. Walk; do not run throughout the facility.
8.  You are responsible to ensure your property, bunk, and or cell is clear of contraband at all times.
9.   Loitering on the upper tier or leaning on the upper tier rail is prohibited.
10. Facility property may not be used for Arts and Crafts; only items purchased through commissary specifically for Arts
    and Crafts may be used.

If you observe and comply with the above guidelines, you should have no problem living at this facility while awaiting the
outcome of your hearing.

When addressing staff, you should not refer to them by first name or by a nickname. Refer to uniformed staff by their rank
and last name (i.e. Officer Jones, Capt. Smith). Refer to non-uniformed staff by title and last name (i.e. Nurse Brown, Dr.
Ribas) or by Mr., Mrs., and Ms., followed by their last name. Staff members will address you in the same manner if they
know your name. It is not reasonable to expect an officer to know the names of all detainees in the facility. However, the
officer or staff member will address you in an appropriate manner.
                                                         Page 4 of 38
                                                                                                4.1.4 Detainee Handbook 3-25-16




                                                                                                          GEO-Nwauzor 031124

                                                                                    GEO-Nwauzor 031124
                Case 3:17-cv-05769-RJB Document 223-35 Filed 01/02/20 Page 6 of 39


STAFF - DETAINEE COMMUNICATIONS

During intake I orientation you \vill be told of your right to correspond I communicate \vith ICE regarding your case
and/or conditions of confinement. All correspondence with ICE staff will be handled as Special Communications (see
page 21 of this Handbook). You also have the right to send an electronic "Detainee Request Form" (kite) to any CCE, or
GEO staff. Please submit the kite on the Smart Jail Mail system7 ICE and GEO staff will nonnally respond to your kite
in writing within 72 hours. Additionally, ICE and GEO staff makes announced and unannounced visits to the housing
units each week. The ICE schedule for visiting the housing units is posted on every bulletin board along with the list of
deportation staff and the cases they are assigned by detainee A-number. ICE visits weekly on Wednesday or Thursday
from 09:00 A.M. - 4:00 P.M. and can be reached at 253-779-6000. Should you have any questions, please ask the housing
unit officer. You may request procedural help from another detainee, unit officer or other facility staff and may choose to
sea.I the request in an envelope clearly addressed with name, title and/or office to which the request is to be forwarded.

INAPPROPRIATE RELATIONSHIPS with STAFF and/or Detainees

Detainees should be a.ware of how to handle situations in which they perceive themselves to be the object of sexual
advances or other inappropriate behavior by staff or detainees. Any type of sexual advances by any staff or detainees
directed toward any detainee is a strict violation of policy. Similarly, it is a violation of the rules for detainees to direct
advances towards officers or other staff. Officers or staff may not solicit detainees in any way for any type of sexual
favors. The same applies for detainees. This includes any conversations that might lead to sexual involvement.

Should any detainee find him /herself being pressured for either sexual favors or some other violation of a facility rule, the
detainee should refuse to do the illegal act and either:

    •   File a fonnal grievance
    •   Request to see the Shift Supervisor or complete an paper Detainee Request Form marked "Emergency" to the
                 1.      Major
                 2.      Captain
                 3.      Associate Warden
                 4.      W a.rden, or
                 5.      ICE Assistant Field Office Director (AFOD)
    •   Contact any staff member you feel comfortable with to let that person know and request help
    •   Write a family member and urge them to call the Warden and/or ICE AFOD.

DETAINEE PROTECTION

The Warden and staff of the NWDC strive to maintain the safety and security of all detainees. However, in some
situations, measures must be taken to achieve a greater degree of protection for certain detainees.

If another detainee is pressuring you for money, property, or sexual favors, the detainee should immediately contact a
Detention Officer, Shift Supervisor, Major, Captain, Associate Warden, Warden, ICE AFOD, or any staff member with
whom you feel comfortable. It is imperative that one of these individuals be contacted immediately so that they can help
by moving the detainee from a potentially serious situation.

SEXUAL ASSA UL TS

The NWDC maintains a zero-tolerance policy for all forms of sexual abuse or assault. [tis the policy of the NWDC to
provide a safe and secure environment for all detainees, employees, contractors, and volunteers, free from the threat of
sexual abuse or assault, by maintaining a Sexual Abuse and Assa.ult Prevention and Intervention Program that ensures
effective procedures for preventing, detecting, reporting, responding to, investigating, and tracking incidents or allegations
of sexual abuse or assault.

Sexual assault or abuse of detainees by other detainees or by employees, contractors, or volunteers is
prohibited and subject to administrative, disciplinary, and criminal sanctions.
                                                          Page 5 of 38
                                                                                                 4.1.4 Detainee Handbook 3-25-16




                                                                                                           GEO-Nwauzor 031125

                                                                                     GEO-Nwauzor 031125
                 Case 3:17-cv-05769-RJB Document 223-35 Filed 01/02/20 Page 7 of 39
A. Victims
   If you are the victim of a sexual assault, it is imperative that you immediately contact a Detention Officer, Shift
   Supervisor, Major, Captain, Associate Warden, Warden, ICE AFOD, or any staff member with whom you feel
   comfortable. Do not bathe, shower, change your clothes, or brush your teeth. It is important that evidence be collected
   to assist in your attacker's prosecution. Physical evidence is important because law enforcement relies heavily on the
   information.

   The person you contact will immediately take you to a safe place. You will be examined by qualified medical
   personnel and will receive treatment for any injuries while evidence is gathered. At your request, a representative for
   you will be present during the examination to counsel you and provide any other support you may need (Psychologist,
   etc.).

   A variety of steps may be taken, based on your individual circumstances, to ensure your safety to include relocating
   you to safe housing. Additional counseling and medical assistance is available to you on a continual basis.

B. Perpetrator
   If you are the perpetrator of a sexual assault, the following are the risks involved:
   • The possibility of infection by HIV vims that causes AIDS

    •     The possibility of contracting other sexually transmitted diseases
    •     You may be subject to criminal prosecution. The more prior convictions you have, the higher the possible
          sentence.
    •     You risk confinement in Administrative or Disciplinary Segregation, a single person cell due to your being a
          threat to other detainees and the orderly operation of the facility.

    Stay clear of assaultive, extortion and/or gang activity.

   A representative will be available, upon a detainee' s request, to be present during a forensic medical examination of a
   detainee alleged to have sustained injuries as the victim of a sexual assault. A forensic medical examination is
   conducted after an alleged sexual assault for the purposes of collecting and preserving evidence related to the
   investigation or prosecution of the alleged assault. The representative may only provide the injured person with
   counseling and other supportive services.

INITIAL ADMISSION

A. Upon arrival, the processing officer will retain for safekeeping your clothes, personal property, valuables and funds.
   Itemized receipts will be issued to you for all clothing, personal property, valuables and funds. It is important that you
   keep these receipts to aid in claiming your property when you are released.

    Identity documents such as passports, birth certificates, government issued ID card, etc., will be inventoried and given
    to a deportation officer for placement in your A-file. You will receive, certified by an ICE Official, a copy of these
    documents upon request.

B. While at this facility, you are permitted to have in your possession:

    1.    Approved commissary items (Must fit into allowed space)
    2.    Facility issued shoes and clothing.
    3.    Facility issued bedding and towel.
    4.    Facility issued plastic container and combination pad lock
    5.    Legal materials pertinent to your current case.
    6.    Mail and authorized correspondence.
    7.    Religious books or other authorized reading material - softbound (3).
    8.    Facility library book (1).
    9.    Personal photos (10, without hard backing, no larger than 5x7. No Polaroid pictures).
    10.   Health care items issued by or authorized by facility medical staff.
                                                          Page 6 of 38
                                                                                                  4.1.4 Detainee Handbook 3-25-16




                                                                                                            GEO-Nwauzor 031126

                                                                                     GEO-Nwauzor 031126
                 Case 3:17-cv-05769-RJB Document 223-35 Filed 01/02/20 Page 8 of 39
     11. Eyeglasses, hearing aids, dentures, contact lenses or other authorized prostheses.
     12. Plain wedding bands and watches (not to exceed $50.00 in value).

     Personal items must be stored in the locked plastic container or on the shelf under your bunk. If assigned to a cell,
     items may also be stored neatly on the desk and shelf. No item is to be attached or placed on the bunks, walls, or
     windows. The lock/cable that are attached to the plastic container is not be tampered with. Doing so, may result in
     disciplinary action. Detainees are responsible for the loss of personal items not safeguarded or stored by the NWDC
     or CCE.

C. Your initial issue of clothing and linens shall be:

     l.   Two (2) detainee uniforms.                                     8.    One (l) pair of shoes.
     2.   Four (4) pairs of socks.                                       9.    One (l) mattress.
     3.   Four (4) pairs of underwear.                                   10.   One (l) pillow.
     4.   Four (4) T-Shirts                                              11.   Two (2) blankets.
     5.   One ( l) Sweat Shirt                                           12.   One (l) pillowcase.
     6.   One (l) Sweat Pant                                             13.   Two (2) sheets.
     7.   One ( 1) pair of shower sandals.                               14.   One (l) Towel

     At no time should you have in your possession more than the above quantity of facility issued items.

D. Your initial issue of personal hygiene items shall be:

     1. One (1) comb.                                                 2. One (1) tube of toothpaste
     3. One ( 1) toothbrush                                           4. One (1) deodorant
     Females will be issued additional hygiene items as required. All above hygiene items are exchanged on a one for one
     basis as needed.

E. Your housing unit officer will provide writing paper, pencils or pens and envelopes for your personal use. Envelopes
   are not to be used for internal correspondence, or artwork.

F.   Should you require immediate medical attention, it \vill be provided as needed. Ordinarily, you will receive a medical
     examination within 14 days of your arrival by a member of the ICE Health Service Corps. Acceptance of the physical
     examination will not alter your case status and/or affect your length of detention.

PROPERTY and/or FUNDS RELEASE

You may release your property, including your keys and/or money to someone in the community or to pay for legal
services that you designate in \vriting. To release your property or money, a "Detainee Request to Release Property -
Funds" form must be filled out and signed by you, and verified by your Housing Unit Officer. The Property - Funds
Release Form may be obtained from your Housing Unit Officer.

The person receivin2 vour property and/or funds must provide staff with the following information: If the person
does not have the following information, your property -funds will not be released to them. It is your responsibility to
advise the party picking up your property and/or funds that this information is required.
    • Name
    • Address
    • Date of Birth
    • Official Picture ID or verifiable identification

CLASSIFICATION

All detainees are classified upon arrival, before being admitted into the general population. Criminal history information
provided by the committing officer will be used in the classification process. Your classification category will affect your

                                                          Page 7 of 38
                                                                                                    4.1.4 Detainee Handbook 3-25-16




                                                                                                              GEO-Nwauzor 031127

                                                                                        GEO-Nwauzor 031127
               Case 3:17-cv-05769-RJB Document 223-35 Filed 01/02/20 Page 9 of 39
housing assignment and ability to participate in facility programs. You have the right to appeal any classification decision
and request a classification review should you disagree with the designation.

A detainee's classification will be periodically reassessed. The first reassessment will be completed within 60 to 90 days.
Subsequent reassessments will be completed every 90 to 120 days thereafter, and before any release from administrative
or disciplinary segregation. A detainee must be in general population for a minimum of 60 days (after release from SMU)
before reclassification will be considered. Any disciplinary code conviction may affect your classification level.

Requests should be submitted on the Detainee Acknmvledgement of (Classification) Decision I Appeal form or electronic
Detainee Request Form (kite) addressed to the Classification Officer. He/she will review the request and make a
recommendation to the Associate Warden for a decision. The Associate Warden's decision may be appealed to the
Warden via the same process. The Warden's decision will be final.

Requests for housing changes should be addressed with your Pod Officer or the Shift Supervisor.

The Classification Levels and restrictions are as follows:

Level l (Low)- Blue Uniforms and Wrist Bands:

•   May not be housed with Level 3 or Level 2 Medium-High.
•   May not include any detainee with a felony conviction that included an act of physical violence.
•   May not include any detainee with an aggravated felony conviction.
•   May include detainees with minor criminal records and nonviolent felonies.

Level 2 (Medium-Low)- Green Uniforms and Wrist Bands:
• Medium-low custody detainees are those \vith no history of violent or assaultive charges or convictions, no
   institutional misconduct, and no gang affiliation.
• May not include detainees whose most recent conviction was for any offense under the '"Highest" section of the
   severity scale.
• May not include any detainee with a pattern or history of violent assaults, whether convicted or not. It is considered
   as established for purposes of this guideline when an arrest record reveals two or more arrests in a five-year period for
   assault where force was used against another person with the intent to commit bodily injury.
• May not include any detainee convicted of assault on a correctional officer while in custody or where a previous
   institution record suggests a pattern of assaults while in custody.
   NOTE: Women are assigned YELLOW Uniforms. Their wrist bands will be green, dependent on
   Classification Level.
• May not be housed with Level 3.

Level 2 (Medium-High) - Orange Uniforms and Wrist Bands:
• May include detainees whose most recent conviction was for any offense under the "Highest" section of the severity
   scale.
• May include any detainee with a pattern or history of violent assaults, whether convicted or not. It is considered as
   established for purposes of this guideline when an arrest record reveals two or more arrests in a five-year period for
   assault where force was used against another person with the intent to commit bodily injury.
• May include any detainee convicted of assault on a correctional officer while in custody or where a previous
   institution record suggests a pattern of assaults w-hile in custody.
   NOTE: Women are assigned YELLOW Uniforms. Their wrist bands will be Orange, dependent on
   Classification Level.
• May not be housed with Level 1.

Level 3 - (High) Red Uniforms and Wrist Bands:

•   May include those detainees reclassified from levels one and two due to institutional incidents or changes m
    classification information.
                                                         Page 8 of 38
                                                                                               4.1.4 Detainee Handbook 3-25-16




                                                                                                         GEO-Nwauzor 031128

                                                                                   GEO-Nwauzor 031128
                 Case 3:17-cv-05769-RJB Document 223-35 Filed 01/02/20 Page 10 of 39

•     May be reclassified to level two only based on institutional behavior (no sooner than 60 days).
•     Level 3 detainees are considered a high-risk category, requiring medium to maximum-security housing. Level
      3 detainees are always monitored and escorted.

The detainee's classification level may determine the type of work assignment for w-hich he/she is eligible.

General work does not require specific skills. A sample of work assignments and corresponding classification levels
follow:

          Work Assignment                                                     Level

1.   Kitchen worker (either shift)                                            1-2
2.   Recreation/Library/Barber                                                1-2
3.   Laundry                                                                  1-2
4.   Living area clean-up I janitorial                                        1-3
5.   Evening \Yorkers (facility janitorial)                                   1-2

NOTE:
1)        Detainees who are released from Disciplinary Segregation will not ordinarily be considered for a work assignment
          until they have shown a positive period of adjustment.

LIVING CONDITIONS

The NWDC has cells and dormitories. Cells are for the two or four assigned persons, only. Visiting in cells not assigned
to you is prohibited. Detainees are required to keep their assigned living areas clean at all times. Your bed must be made
by 8:00a.m. If you choose to nap after that you may lie on the bed and cover yourself with a second blanket. The
exception to this is night workers.

It is in your own best interest to maintain a clean living area and avoid the problems associated with unsanitary living
conditions. Special care should be taken in housing unit restrooms to maintain cleanliness and sanitary conditions for
everyone's benefit.

      Empty soda bottles and empty protein containers may not be reused and must be recycled.
      Using water bags or book bags for weightlifting are prohibited
      Do not flush trash, gloves, sparks etc down the toilet; please use the trashcans provided for all trash.

Lock up is at 11:30 pm (2330 hours). That means lights out, no TV or radios, in your bunks, etc. There \vill be no
socializing or game playing.

SPECIAL MANAGEMENT UNIT

Administrative Detention is intended for detainees with special housing requirements such as:
  1. Pending investigation or hearing regarding prohibited act(s).
  2. Pending transfer or release within 24hrs or in some cases up to seven days.
  3. Security risk.
  4. Protective custody.

Disciplinary Segregation is a special housing unit for detainees who are:
   1. A serious disruption to facility operations.
  2. In need of additional physical confines.
  3. Under sanction of the Institutional Disciplinary Committee.

Detainees placed into Administrative Detention will be afforded the same general rights and opportunities as those in
general housing with consideration given to the reason for their housing assignment.

                                                            Page 9 of 38
                                                                                                   4.1.4 Detainee Handbook 3-25-16




                                                                                                             GEO-Nwauzor 031129

                                                                                       GEO-Nwauzor 031129
               Case 3:17-cv-05769-RJB Document 223-35 Filed 01/02/20 Page 11 of 39
Detainees placed into Disciplinary Segregation will be provided access to showers, recreation, v1s1tation and other
services as deemed appropriate by facility administration based on the nature of the rule violation, but access shall
never be limited beyond that which is guaranteed by ICE Standards or Standards of the American Correctional
Association. Showers shall be provided at least three times per \veek. Recreation shall be offered for at least one hour, 5
days per week, but may be limited based on abuse of recreational equipment/facilities. Visitation shall not be denied
unless the rule violation involved visitation. Commissary privileges will not be provided for disciplinary segregation.

Medical staff will visit each detainee in the SMU on a daily basis. Sick call issues may be addressed at that time.

EVACUATION DRILLS

Per local, state and federal laws, we are required to perform evacuation drills. At this facility we perform no less than one
drill each month. These drills are not designed to inconvenience you, but rather to ensure that you know where the exits
are located in case of an actual emergency such as a fire, gas leak or natural disaster. In your housing unit is a diagram
showing you the location of all fire exits and which exits to use. Study this diagram carefully; your life may depend on it.

OFFICIAL COUNTS

In order to maintain proper accountability of detainees at this facility, official counts are conducted at the following times:
    1:00 a.m. 4:30 a.m. 11:30 a.m.                4:30 p.m.         10:00 p.m. (Photo I Verbal I Face to Photo Count)

During official counts no movement or talking is permitted. Disruptions may result in disciplinary action.

MEALS

All meals are nutritionally balanced, dietician approved and properly prepared and served. The use of food, i.e., the
withholding of, or variation from, the standard menu, as a disciplinary measure or reward is prohibited. Food Service
upon request and authorization provides special diets as required for medical/dental reasons or adherence to religious
dietary law. The NWDC does not serve any pork.
If you have religious dietary needs, you need to submit an electronic '·Detainee Request Form" (kite) to the NWDC
chaplain and state \vhat your dietary need is. Bear in mind that the standard fare meals contain no pork and therefore
meets many religious dietary requirements. If you desire to be placed on a vegetarian diet for religious reasons, keep in
mind that this does not mean you will receive additional portions of fruit, and does not include poultry or fish. Halal
meals will receive the standard vegetarian diet and a halal dinner on Mondays, Wednesdays and Fridays. Special diets for
medical reasons must be addressed through the medical staff. If you are on a special diet for any reason (religious,
cultural, medical) you may not receive food items from another detainee's tray. Nor order items off of commissary that
are in direct contradiction to the reasons for the special diet. Doing so will cause you to have your special dietary status
reviewed, and possibly have you removed from special diet status.

Note: If you are on a medical diet, your request for a religious diet cannot be approved.

You are required to properly dispose of leftover food and place your tray and utensil in the appropriate place at meals end.
For health and sanitation concerns food items may not be retained in the living area.

Meals are served in the housing units at approximately 5:30 A.M., 12:30 P.M., and 5:30 P.M.

SMOKING POLICY

Smoking and all tobacco products are strictly prohibited in all areas of this facility.
MEDICAL CARE

This facility provides a fully staffed medical clinic operated by the ICE Health Service Corps (I.H.S.C.) within the
Department of Homeland               to address       health care needs while in detention.           at the end for
additional infonnation.)

                                                          Page 10 of 38
                                                                                                 4.1.4 Detainee Handbook 3-25-16




                                                                                                           GEO-Nwauzor 031130

                                                                                      GEO-Nwauzor 031130
               Case 3:17-cv-05769-RJB Document 223-35 Filed 01/02/20 Page 12 of 39
LIVING WILLS AND ADVAN CED DIRECTIVES

As a detainee at this facility you have the right to initiate a Living Will or an Advanced Directive. These fonns are
available through IHSC staff in the medical clinic. The guidelines and fonns used are set forth by the State of
Washington. Your private attorney may assist you in the preparation of these documents.


LAUNDRY SERVICE I LINEN EXCHANGE

 Before 6:30 am your laundry bag is to be placed in the large Laundry Cart. All laundry must be in your mesh laundry bag
to be washed. Make sure you tie or zip your bag securely. Your laundry bags \vill be returned to the unit in the afternoon.
Please see the bulletin boards in your unit for the current Laundry Schedule. Detainees are not permitted to wash
clothing, bedding, linens, tennis shoes or other items in the housing units. Sheets and Towels will be exchanged I washed
once each week. Blankets are exchanged I washed once per quarter.
Detainee workers assigned to Food Service will receive clean white uniforms on a daily basis. At no time should you have
more than the issued quantity of any clothing or linen item in your possession. Possessing extra items is a violation of
facility rules and is cause for disciplinary action.

You are responsible for the clothing and linen issued to you. Purposefully damaging any facility property will subject you
to disciplinary action. [f your clothing or linen becomes worn-out, you may request replacement by filling out the
Laundry Request Form after verification and approval by your unit officer.


PERSONAL HYGIENE

You will be living in a housing unit with other individuals, so personal hygiene is essential. You are expected to bathe
regularly and to keep your hair clean. Personal hygiene items, such as toothbmshes, toothpaste, combs, etc. will be issued
to you upon arrival or provided in your housing unit. Personal hygiene exchange will be conducted daily by the Housing
Unit Officer on a one for one exchange. Disposable razors will be provided daily, in exchange for your personal LD.
card. After each use, the razor is to be returned to the Pod Officer for disposal and your I.D. card \vill be returned to you.
You may not be in possession of a razor unless the Pod Officer has your I. D. card.

Detainees attending court will be afforded the opportunity to shave before reporting to court.

BARBERING SERVICES

Hair cutting services are provided to all detainees, by unit according to the Master Schedule. If you want barbering
services, sign up with the housing unit officer the evening before your unit's scheduled day. The hours are from the
7:30am movement until ll:OOam. If you missed your unit's scheduled day, for a reason beyond your control (Court,
Medical Appt, Moved Units) you may submit a request an electronic "Detainee Request Form" (kite) to receive barbering
services.

Detainee volunteers provide barbering services to fellow detainees in the Barber Shop. If you want to volunteer to
become a barber, you must complete an electronic "Detainee Request Form" (kite) and forward it to the Classification
Officer. All haircutting equipment is cleaned and sanitized after each use.

Detainees are prohibited from cutting hair in the housing units and are not to possess cut hair or clippings.

SLEEPING AREA/SANITATION

You are required to keep your bed and immediate area clean and neat. The living units must be cleaned and beds are to be
made every day by 8:00am. If you choose to nap after that you may lie on the bed and cover yourself with a second
blanket. The living units are to be kept clean throughout the day. The hanging of sheets, towels, blankets or clothing from
bunks, etc. is prohibited. If hooks are provided, wet towels are to be hung from them. Towels may be hung over the shelf
openmg.
                                                         Page 11 of 38
                                                                                                 4.1.4 Detainee Handbook 3-25-16




                                                                                                           GEO-Nwauzor 031131

                                                                                    GEO-Nwauzor 031131
              Case 3:17-cv-05769-RJB Document 223-35 Filed 01/02/20 Page 13 of 39
Personal items including hygiene items are to be stored in the locked plastic container or on the shelf under your bunk.
The bunk is not to be used as a shelf. These items \vill be confiscated when left in unauthorized areas. It will be your
responsibility to identify and reclaim the items through the housing unit officer.

FINANCES

The booking staff upon admittance will collect all money, checks, money orders, valuables or other financial instruments.
All US currency regardless of how it is received will be placed into your Detainee Account. Only US Postal, Canadian
Postal (payable in U.S. currency only) and Western Union money orders and checks from Federal, State, City or
County agencies or other correctional facilities will be cashed and placed in your account. We will not cash personal
checks, payroll checks or any other money orders.

Family, friends, relations, etc. may deposit funds into your Detainee Account either on-line at inmatedeposits.com or by
calling toll free (866-345-1884). In order to complete the deposit, they must have
      • Your complete name and A-number, and
      • The Name and Location of the Facility - Northwest Detention Center, Tacoma, Washington

Upon your release you will receive cash for the amount remaining in your account, in addition to all of your stored
personal property, foreign currency, and valuables. If anything is missing or broken, staff will assist you in filling out a
Claim for Lost or Damaged Property form. Following an investigation, if it is determined that NWDC employees are at
fault, a reimbursement check will be mailed to your fonvarding address.

Possession of cash, checks or any other financial instrument inside the facility is a violation of facility mies and will
subject you to disciplinary action. There are no fees, charges, or co-payments for services or programs.

To check the balance of your account, you can use the commissary Kiosk. To receive a paper copy, sign up on the
account ledger form provided by your pod officer.

ACCESS TO TELEPHONE (Telephone Calls Are Subject to Monitoring)
Talton provides the phone service at NWDC. Talton operates under contract \vith ICE.
Telephones are provided in each housing unit and the booking area for your use. Telephones are turned on following the
completion of sanitation duties each morning and will remain on until lights out (l 1:30 p.m.) with the exception of formal
count times. Telephone calls are made at your expense using a telephone debit card (see below), making a direct
call, or as a collect call. The cost for using the detainee telephone system is posted in each of the housing units. When
telephone demand is high, you are expected to limit your calls to allow others the opportunity to place calls. If you are
unable to place calls from the telephone in your housing unit or you need to place an emergency call, such as an illness or
death in the family, you may complete a detainee request form to access an office telephone. All calls to consular officials
or free legal services are provided at no cost to you on the unit phones. If you are having a problem making a confidential
call relating to a legal proceeding, notify your unit officer.

Detainees at the NWDC are permitted to make free I pro bono telephone calls to local immigration courts and the Board
of Immigration Appeals, federal and state courts if in proceedings there, consular officials, legal service providers to
obtain legal representation or for consultation when subject to expedited removal, or legal service providers or
organizations listed on the CCE/DRO free legal service provider list, or United Nations High Commissioner for Refugees
(UNHCR) at 1-888-272-1913 (for asylum-seekers and stateless individuals), or government offices to obtain documents
relevant to his/her immigration case, and in the case of a personal or family emergency. If unable to make those calls,
please contact your Deportation Officer.

To purchase calling time, detainees can order telephone calling cards through the Kiosk located in each housing unit.
Visitors may purchase prepaid phone time by either depositing funds (cash or credit card) in the kiosk located near the
front entrance or by accessing www.Talton.net from any Internet connection (credit card). Family and friends can dial
866-348-6231 for customer service to set up a pre-paid phone account.

GEO/NWDC does not refund prepaid phone time upon book out. Please follow the directions on the back of your prepaid
calling card to receive a refund from Talton.
                                                        Page 12 of 38
                                                                                               4.1.4 Detainee Handbook 3-25-16




                                                                                                         GEO-Nwauzor 031132

                                                                                   GEO-Nwauzor 031132
              Case 3:17-cv-05769-RJB Document 223-35 Filed 01/02/20 Page 14 of 39
Detainees can receive voice mail messages from family and friends. Please dial 888-516-0115 to retrieve your voice mail
message the next time you access the phone system (a small fee will apply).

VIDEO CHAT SYSTEM

How to use the Video Chat System

Use your Phone PIN to log into the video chat machine.

If you have questions, dial 211# on the phone and leave a message.

*Your friends and family must create a free account to video chat with you.
   To create an account:
   1. Go to Talton.com
   2. Click the blue "Video Visit" button
   3. Pick ''Northwest Detention Center"
   4. Click "Schedule Visitation"
   5. Click "Create an Account"

*Your friends and family need:
   l. A Computer
   2. A webcam and a microphone (most laptops have these built in)
   3. An Internet browser. IE 7, 8 or 9, Firefox 7,8 or 9, Safari 4 or 5
   4. Adobe Flash 10 or 11
   5. High-speed internet connection (DSL or Cable) Dial-up and satellite and NOT SUPPORTED

Staff will also take emergency telephone messages from outside callers and deliver them to the housing units.

There is at least one Telecommunications Device for the Deaf/Telephone Typewriter (TDD/TTY) for detainees with
hearing and/or speech disabilities, and for detainees wishing to communicate with parties that have such disabilities.
Access to TDD/TTY equipment requires the detainee to submit a request to the Shift Supervisor.

Telephones are made available as necessary with adjustable volume for detainees with hearing impairments.



SMART JAIL MAIL

The Smart Jail Mail system is the system you will use to send Electronic "Detainee Request Form" (Kite) and
Grievances to GEO, ICE and Medical staff. Please see page 5 - Staff-Detainee Communication and Page 25
Detainee Grievance Procedure.



•!• SmartJailMail.com is designed to allow detainees to communicate with their friends and family through electronic
    messaging (e-mail).
•!• You can now use electronic mail to send and receive letters instantly with your friends and family through the
    SmartJailMail.com website. The cost is only 50 cents per message, approximately the same price as regular postage
    and an envelope.
•!• Eve1y Detainee will have their own SmaitfailMail.com account. Go to one of the computer kiosks and click the "Get
    Started'' button to activate your account and set your own password. Do not share your password with anyone.
•!• Ask your family and friends to go to www.Smart.JaillV!aiLcom to create their own SmartJailMail.com account. If you
    already know a friend or family member's email address or US-based telephone number you can enter it in to the
    kiosk and SmartJailMaiLcom will send them an invitation to start communicating with you. Friends and family

                                                         Page 13 of 38
                                                                                              4.1.4 Detainee Handbook 3-25-16




                                                                                                        GEO-Nwauzor 031133

                                                                                  GEO-Nwauzor 031133
               Case 3:17-cv-05769-RJB Document 223-35 Filed 01/02/20 Page 15 of 39
    members can also log into the website and look you up by name or ID under the "Find an Inmate I Detainee" search in
    the Northwest Detention Center.
•!• SmartJailMail.com message credits can be purchased on the website by friends and family and can also be transfen-ed
    to detainees by friends and family members.

•!• Each Saturday every detainee will receive two free message credits. These can be used to open a COD message or to
    send a message to your contacts. These free credits must be used on Saturday. Any unused free credits will be revoked
    at midnight on Saturday. Your paid credit is never revoked. This is an ongoing program, so the free credits will be
    applied every Saturday morning.

•!• Messages can also be sent '"C.O.D" and will be free to send but will cost the recipient one message credit to open the
    message.
•!• Get logged in, ask your friends and family to look you up atSmartJailMail.com and start sending messages today.
    It's that easy!
•!• NOTE: The kiosk is locked out at night which is when the "system unavailable" message comes up. The kiosk is
    available for use again in the morning. ff the kiosk screen is not on, press any key or move the trackball to wake it up.

SmartJailMail is subject to monitoring bv personnel. TI1ere is no expectation of privacv. No 3rd partv con-espondence is
allowed. Any misuse of the SmaitJailMail svstem may cause vou to be disabled from the program, and you mav also be
subject to disciplinarv action.

RELIGIOUS SERVICES

All detainees shall have access to religious resources, services, instruction and counseling on a voluntary basis. Detainees
shall be afforded the greatest freedom and opportunity to pursue legitimate religious beliefs or practices within the
constraints of safety and security requirements. Services are provided through community volunteers at least once per
week. Schedules for religious services are posted at each housing unit. If you desire religious services or privileges not
provided, you must complete a detainee request form. The Chaplain will consult \vith appropriate members of the
religious community in assessing your request.

The church services are conducted by religious volunteers. The religious volunteers are not allowed to receive anything
from you, nor are they allowed to give anything to a detainee. Should they be observed giving or receiving anything to I
from a detainee, their services will be tenninated.

Volunteers are not allmved to visit detainees.

It is not possible to schedule special events, such as concerts, and or revival meetings etc. at the NWDC.

Religious Services Schedule will be posted in the housing unit.

COMMISSARY

This facility provides a commissary service that allows you to purchase food items, hygiene products, telephone time,
postage and writing supplies to supplement what is issued to you. A Kiosk is available to input commissary orders with
issued security passwords. Upon arrival, change your password for your use only. A commissary order form can be
obtained from housing units not providing a Kiosk. The form must be properly filled out with the detainee's A-number
printed in the appropriate box plus the individual numbers entered into the bubble. The form is to be dated, include the
detainee's printed name, signature, housing unit information and placed in the commissary box located in your housing
unit. All Commissary Orders must be completed no later than 5:45 a.m. on Monday and Thursday. Failure to
provide complete and correct information on an order may result in that order form being rejected. Commissary
orders will be processed and delivered the next day, Tuesday and Friday. There is a $50.00 limit on all orders, not to
include tennis shoes, radios, stamps or pre-paid calling time (as noted above).


                                                        Page 14 of 38
                                                                                                4.1.4 Detainee Handbook 3-25-16




                                                                                                          GEO-Nwauzor 031134

                                                                                    GEO-Nwauzor 031134
              Case 3:17-cv-05769-RJB Document 223-35 Filed 01/02/20 Page 16 of 39
Tennis shoes can be purchased either directly by you or by your friends I family. Order forms are available in the living
units or your friends I family may request an Order form from the front desk officer.

Commissary bags are NOT to be opened prior to verifying the bags content. An opened bag indicates that a detainee has
inventoried and accepted his/her order. If a detainee is not present either working or on an appointment the bag will be
left with the housing unit officer. Once the bag is removed from the desk it is considered received in full.

VOLUNTARY WORK PROGRAM

Every effort will be made to provide you an opportunity to participate in the voluntary work program. Wages are $1.00
per day. Ordinarily you will not be permitted to work more than eight hours per day or 40 hours per week. Wages earned
are calculated and credited to your account, daily.

Note: A detainee must submit an electronic "Detainee Request Form" (kite) to the Classification Office to make a claim
for non-payment within 14 days of the date in question. Detainees may also request a copy of their personal account once
each week. This request is to be submitted in an electronic "Detainee Request Form" (kite) to the Business Office or by
signing up on the finance signup sheet with your housing unit officer.

You will be provided any necessary training to perform the job to which you are assigned and will be required to sign a
voluntary work program statement. You must complete a detainee request form indicating that you wish to participate in
the voluntary work program and are encouraged to list any special skills or experience that you may have on the form.
The form is routed to the Classification Officer. Prior experience and/or specialized skills are not a requirement for
participation in the voluntary work program. However, medical staff must first physically clear detainees requesting to
work in Food Services before that assignment can be made. Detainees who choose to participate in the voluntary work
program are required to work according to an assigned work schedule. Unexcused or frequent absences or unsatisfactory
work performance may result in your removal from the voluntary work program.

LIBRARY

Each housing unit contains a library where a wide variety of materials are maintained. The cultural diversity of the
detainee population has been carefully considered in acquiring printed materials. A wide variety of subject matter and
language is represented in the collection. You may have one library book at a time and are asked to return it in a timely
manner so that others may enjoy it. Books are periodically rotated throughout the housing units so all detainees have
access to all of the reading materials.

LAW LIBRARY

A law library is available for use in preparing your case. A large number of documents are provided and regularly updated
in order to provide you with current reference materials. A computer, type\vriter, paper and writing supplies are provided.
The reference materials and equipment in the law library are provided at great expense. Reference material not located in
the Law Library may be requested by an electronic "Detainee Request Form" (kite). Damaging or removing materials or
equipment will result in disciplinary sanctions that may include financial restitution. Missing and/or damaged material
should be reported to the Law Library Officer and accompanied by an electronic "Detainee Request Form" (kite)
explaining what is missing and/or damaged.

To use the law library, detainees are to meet with their Housing Unit Officer each day, Monday through Friday, before
10:30 am, and fill out the "Law Library Sign-Up Sheet". You should:
    •    sign-up as the "Requestor";
    • write down your '"A-number";
    • indicate whether you require "General Assistance" (a simple 'Y" -yes or "N" -no); or,
    • if "Specific Assistance" is needed, from whom (Name of the other detainee and A-number) to include \vhat "Pod"
        that detainee lives in.

    Note: Paper Kites will be the accepted method for detainees assigned to SMU or the infirmary.

                                                       Page 15 of 38
                                                                                              4.1.4 Detainee Handbook 3-25-16




                                                                                                        GEO-Nwauzor 031135

                                                                                  GEO-Nwauzor 031135
               Case 3:17-cv-05769-RJB Document 223-35 Filed 01/02/20 Page 17 of 39
These forms will be picked up at 10:30 am Monday through Friday. The Law Library Officer wiH create a schedule for
the following business day, and that schedule will be given to your Housing Unit Officer. He /she will make sure you are
informed of your appointment.

Detainees will be scheduled in one hour increments, Monday through Friday (except holidays), from 06:00 am until 4:00
pm, up to a minimum of 5 hours per week. Requests for additional time and days may be requested, and arrangements
may be made as time and resources permit. Special priority will be granted for additional library time when a detainee
has provided the ICE DRO with a court deadline.

Detainees may request that copies be made of their legal material during any open movement or by signing up on the Law
Library Sign Up Sheet. Segregated detainees may request copies by submitting a paper Kite that includes the number of
copies.

Detainees who are indigent and/or require a large manila envelope to mail their legal material must bring these documents
to the Law Library during open movement.
As an alternative to a paper-based publication, the NWDC uses the Lexis/Nexis publication on CD ROM in the Law
Library. Lexis/Nexis is the program used to review previous immigration cases and for researching immigration law.
The following are the directions for using the Lexis/Nexis program. This information is also posted in the Law Library.
     • Double click on the Lexis/Nexis icon, if the icon is not available, you may access the program via the Start Menu,
        then select "Programs", and double click on Lexis/Nexis.
     • Click on the "Proceed" option, and a menu \vill be provided with the options "Immigration Cases Disk One" or
        "Disk Two", click on either option, and then click on the open button on the right side of the screen.
     • You will see options ranging from "Supreme Court of the United States" to United State Court of Appeals".

TYPEWRITERS AND COMPUTERS

A typewriter and a word processing computer are provided in the law library for preparation of legal documents ONLY.
This equipment is not to be used for personal correspondence. If you need to use the computer you must sign up on the
Law Library Sign-up Sheet" provided to you in your living unit the day before the intended use. The Law Library
supervisor will issue you a thumb drive so that you can save your work. This thumb drive will remain the property of
GEO upon your release or transfer. No supervisor or staff member will read your documents beyond verifying that they
are in reference to legal matters.

VISITING

Facility visiting hours are   as follows:
      Days         Date            AM Hours         Level                      PM Hours                       Level
  Check In                     7:50am - 10: 15am                           12:30pm - 2:45pm
  Sunday           Odd          8:00am - ll:OOam      3                     l:OOpm - 3:30pm                     1,2
                   Even         8:00am - l l:OOam    1,2                    l:OOpm - 3:30pm                      3
  Monday           Odd          8:00am - ll:OOam      3                    l:OOpm - 3:30pm                      1,2
                   Even         8:00am - ll:OOam     1,2                    l:OOpm - 3:30pm                      3
  Tuesday                             Closed                                     Closed
  Wednesday                           Closed                                     Closed
  Thursday         Odd          8:00am - l l:OOam     3                    l:OOpm - 3:30pm                      1,2
                   Even         8:00am - 11 :OOam    1,2                    l:OOpm - 3:30pm                      3
  Friday           Odd          8:00am - ll:OOam      3                    l:OOpm - 3:30pm                      1,2
                   Even         8:00am - 11 :OOam    1,2                    l:OOpm - 3:30pm                      3
  Saturday         Odd          8:00am - 11 :OOam     3                    l:OOpm - 3:30pm                      1,2
                   Even         8:00am - 11 :OOam    1,2                    l:OOpm - 3:30pm                      3
  Holidays         Odd          8:00am - 11 :OOam     3                    l:OOpm - 3:30pm                      1,2
                   Even         8:00am - 11 :OOam    1,2                    l:OOpm - 3:30pm                      3



                                                           Page 16 of 38
                                                                                              4.1.4 Detainee Handbook 3-25-16




                                                                                                        GEO-Nwauzor 031136

                                                                                     GEO-Nwauzor 031136
               Case 3:17-cv-05769-RJB Document 223-35 Filed 01/02/20 Page 18 of 39
     Sign In Times                     7:50am - 2:45pm.
Visitors must be checked-in no later than 10: 15 or 2:45, respectfully, to allow for enough time to process a visit. Visitors
arriving after 2:45 will have to return another day to visit.

Every effort will be made to allow you to receive visitors. Sessions will be no less than one hour under nonnal conditions.
In unforeseen circumstances, such as the number of visitors exceeding visiting room ca.pa.city, facility may modify visiting
periods. More time may be authorized by the Shift Supervisor for family members traveling significant distances. A
maximum of two adults and two children may visit at any one time. This regulation will be interpreted flexibly and
subject to exceptions. Members of clergy who present proper identification will be admitted to visitation upon request.
Visitors will be limited to one session per day.

Any disruptive behavior by either party will result in the tennination of the visit and may cause future visits to be denied.
If your visitor(s) bring children (17 years of age or younger) they are expected to maintain direct supervision of those
children and prevent disruption to other visitors. Visitors must be in appropriate and socially accepted attire. A dress code
for visitors is posted at the visiting area. Visitors are not permitted to carry personal items into the visiting area. Lockers
are provided to secure these items. Transportation options available to visitors include taxi or Pierce Transit buses # 60
and# 65.

DRESS CODES FOR VISITORS

The facility maintains a dress code for visitors. The dress code shall be posted and freely available to the public.
The minimum dress code follows.

Female Visitors Age 12 and Older
     a.    Shorts shall cover customarily covered areas of the anatomy, including the buttocks and crotch area, both
           when standing and sitting. Shorts no higher than mid-thigh comply. Short-shorts, jogging shorts, cut-offs,
           and other obviously inappropriate short garments are prohibited.
     b.    Skirts and dresses shall extend to mid-thigh, seated.
     c.    Slits in skirts and dresses shall rise no higher than mid-thigh, seated.
     d.    Sheer (see-through) clothing is prohibited.
     e.    The top of clothing shall not be lower than the armpit in the front or back. Bare midriffs, tank tops, strapless
           tops, tube tops, and swimsuits are prohibited.
     f.    Shoes shall be worn at all times.
     g.    Gang "colors" and other gang displays are prohibited.
     h.    No clothing with offensive pictures or writing.

Male Visitors Age 12 and Older
     a.     Shorts shall cover customarily covered areas of the anatomy, including the buttocks and crotch area, both
            when standing and sitting. Shorts no higher than mid-thigh comply. Short-shorts, jogging shorts, cut-offs,
            and other obviously inappropriate short garments are prohibited.
     b.     Shirts shall be worn at all times. Muscle shirts, bare midriff shirts and sleeveless shirts are prohibited.
     c.     Shoes shall be worn at all times
                d.       Gang "colors" and other gang displays are prohibited

•           No coats, jackets, vests or sweaters with pockets are allowed into the visitation rooms .

ATTORNEY VISITS

Attorneys and/or paralegals may visit detainees seven (7) days a week from 8:00 a.m. until 22:00 p.m. If necessary, you
will be given the option to meet with your attorney during scheduled meal times and you will be provided with a sack
meal. A list of free legal services is posted at each housing unit, and is updated quarterly. If you wish to see a
representative from this list, it is your responsibility to contact them for an appointment.
If you have ma.de an appointment to meet with an attorney, legal representative or paralegal from an organization, legal
firm, or other association or company, it is your responsibility to cancel the appointment if you do not intend to keep the

                                                         Page 17 of 38
                                                                                                 4.1.4 Detainee Handbook 3-25-16




                                                                                                           GEO-Nwauzor 031137

                                                                                     GEO-Nwauzor 031137
               Case 3:17-cv-05769-RJB Document 223-35 Filed 01/02/20 Page 19 of 39
appointment. Appointment cancellations will not be accomplished on your behalf by, or through an officer or another
detainee.
CONSULAR VISITS

You have a right to contact your consular representatives and receive visits from your consulate officer. These visits may
take place during normal attorney visiting hours or with special permission from the Warden. These visits may be private.

CONSULAR VISITATION FOR DETAINEES SUBJECT TO EXPEDITED REMOVAL

If you are subject to expedited removal and have been referred to any asylum officer, you are entitled to consult with
anyone you choose before the interview w-hile the officer's decision is under review-. This includes family, friends, legal
representatives, members of nongovernmental organizations (NGOs), etc. These consultations are to be private, just like
meetings with attorneys. You may also have these persons with you during the asylum officer's interview and during an
immigration judge's review of a negative credible fear determination ifthe judge allows it.

CONSULATE AND COURT SERVICES

You are encouraged to request assistance from your consulate. They can help you with your case. If you have trouble
contacting your consulate, you may request assistance by completing an electronic '"Detainee Request Form" (kite) and
addressing it to CCE. You also have access to the immigration court information number: 1-800-898-7180. Once you are
in ICE custody, your consulate will be notified if you are a citizen of a mandatory notification country in accordance with
Department of State Publication # l 0969.

PRO BONO LIST OF LEGAL ORGANIZATIONS

The current list of pro bono legal organizations and individuals is posted in each housing area. They are:
        • Northwest [mmigration Rights Project, telephone: Speed Dial: 5669 or l - (206) 587-4009, 1-(877) 814-6444
        • Volunteer Advocates for Immigration Justice, telephone: 1 - (206) 359-6202

GROUP LEGAL RIGHTS PRESENTATIONS

Group legal rights presentations are provided. Detainee names are placed on a list by NWCRP based upon Court dockets,
detainee requests, or calls from detainee families, etc. Presentations are open to all detainees, regardless of the presenters
intended audience, unless attendance by a particular detainee would pose a security risk.

Detainees in segregation will be allowed to attend if security is not compromised. If a detainee in segregation cannot
attend for this reason, and both he/she and the presenter so request, alternative arrangements shall be made. If it becomes
necessary, presentations may be ma.de to individuals in segregation, if the presenter agrees and security can be maintained.

INSPECTIONS OF PERSONS AND PROPERTY

You are subject to search upon admittance into the facility and when there is reasonable cause to believe that you may
have contraband concealed on your person. Additionally, searches are routine requirements when entering housing units
or \vhen leaving the visiting area. Routine, unscheduled searches of the facility, detainee' s property and persons will be
conducted as deemed necessary. There are occasions when random searches will be conducted when entering or leaving
an area.

All searches are conducted as a means of preventing contraband and ensuring that safe and sanitary conditions are
maintained in the facility. Searches are not punitive in nature.

CONTRABAND I UNAUTHORIZED PROPERTY

Items not inherently illegal may be considered contraband when possession of the item(s) is prohibited by facility policy
or, while not a prohibited item, a greater quantity of the item than allowed is possessed.
Contraband items include but are not limited to:
                                                         Page 18 of 38
                                                                                                4.1.4 Detainee Handbook 3-25-16




                                                                                                          GEO-Nwauzor 031138

                                                                                    GEO-Nwauzor 031138
               Case 3:17-cv-05769-RJB Document 223-35 Filed 01/02/20 Page 20 of 39


1.   Any dangerous drug, narcotic drug, marijuana, intoxicating liquor of any kind, deadly weapons, dangerous
     instruments, explosives or any other article that, if used or possessed, would endanger the preservation of order in the
     facility.
2. Any item which could be used as an aide to escape.
3. Any item which could be used to disguise or alter the appearance of a detainee.
4. Any article of clothing or item for personal use or consumption which has not been cleared first through the Warden
     or purchased by a detainee from the commissary.
5. Cameras, video, audio, or related equipment that can be used to make unauthorized photographs or audio, or
     audio/video recordings of detainees, staff or government property.
6. Contraband includes material prohibited by lmv or regulation, or material that can reasonably be expected to cause
    physical injury or adversely affect the security, safety, or good order of the facility.
7. Any original identity documents such as passports and birth certificates. Possession may be used by ICE/DRO as
     evidence against you or for other purposes authorized by law. (Copies of such documents if provided by ICE are not
     contraband.)
8. Any item altered from its original condition.
9.   Sexually explicit material.
Procedures for Handling Contraband

1.   Staff shall seize any item identified as contraband, whether found in the physical possession or living area of a
     detainee, in a common area, or in incoming or outgoing mail.
2.   Staff shall inventory, receipt, and store in a secure area with the detainee's other (stored) personal property
     contraband that is not illegal. This property shall be held until the detainee's release when, unless it is illegal under
     criminal statutes or could pose a threat to security, it will be returned to the detainee. Nuisance I perishable
     contraband will be immediately destroyed (cigarettes, food, alcohol, etc.).

Staff shall handle items seized as contraband in accordance with the following procedures.

1.   These procedures apply to contraband found in the physical possession or living area of a detainee, in common areas,
     or in incoming or outgoing mail. They also apply to contraband discovered during in-processing and in the
     possession of a detainee awaiting interviews, hearings, etc. Exceptions to these procedures may occur only upon
     written authorization of the Warden, or designee.
2.   Contraband that is illegal (under criminal statutes) will be inventoried, held, and reported to ICE for action and
     possible seizure.
3.   Contraband that is facility or government property will be retained as evidence for possible disciplinary action or
     criminal prosecution. If appropriate, the property will be returned to the issuing authority if not needed as evidence
     or, if needed, after its use. Alternatively, staff may return the property to normal stock for reuse or, ifthe property has
     been altered, the Warden, or designee, may order it destroyed.
4.   The Warden, or designee, shall generally consult a religious authority about the handling of religious items prior to
     confiscation. Such consultation is not required before confiscation of religious items categorized as "hard
     contraband" .
5.   Contraband that is illegal under criminal statutes may be destroyed when no longer needed for possible disciplinary
     action or criminal prosecution. All destruction of illegal hard contraband must have the approval of the Warden, or
     designee, prior to destruction.

     Examples   of "hard contraband" include:
       a.        Tools that could aid in an escape (e.g., rope);
       b.       Ammunition or explosives;
       c.        Combustible or flammable liquids;
       d.        Hazardous or poisonous chemicals and gases;
       e.       Weapons;
        f.       Intoxicants;
        g.       Currency.


                                                          Page 19 of 38
                                                                                                  4.1.4 Detainee Handbook 3-25-16




                                                                                                            GEO-Nwauzor 031139

                                                                                     GEO-Nwauzor 031139
               Case 3:17-cv-05769-RJB Document 223-35 Filed 01/02/20 Page 21 of 39
6.   Narcotics and other controlled substances not dispensed or approved by the Northwest Detention Center medical
     department constitute hard contraband. Medicine dispensed or approved by the medical department is hard
     contraband if found in the possession of a detainee for whom it was not prescribed, or if not used as prescribed.
     Medicine the detainee brings into the facility upon arrival will be forwarded to the facility medical staff for
     disposition. Duly approved medicine will be returned to the detainee.
7.   If the personal property of a detainee exceeds storage capacity, the Warden, or designee, will determine which items
     are excess, and arrange to ship them to a third party chosen by the affected detainee. The Northwest Detention
     Center will pay shipping costs for a detainee who cannot afford the postage. If, however, the detainee chooses not to
     provide an appropriate mailing address, or is financially able but unwilling to pay the postage, the Warden, or
     designee, may dispose of the property as described within Policy 4.1.2, Detainee Personal Property, after providing
     the detainee with written notice of the intent to destroy the property and how to prevent that outcome.

     When it is clear that an appropriate mailing address does not exist, the Northwest Detention Center will store the
     property for the detainee.
8.   The following procedures will be followed when a detainee's claim of ownership of contraband material is m
     question:
        a.      Inventory and store item pending verification of ownership;
        b.      Provide detainee(s) claiming ownership with a copy of the inventory as soon as practicable, and place a
                second copy in the detainee detention file(s);
        c.      The detainee(s) shall have seven days following receipt of the inventory to prove ownership of the listed
                items. Staff will deny a detainee's claim of ownership for an item acquired without authorization from
                another detainee;
        e.      If the detainee cannot establish ownership, staff shall attempt to resolve the question before any decision
                is made regarding appropriate handling. If ownership cannot be reasonably established, the property may
                be destroyed as outlined in Policy 4 .1.2, Detainee Personal Property.

DESTRUCTION OF CONTRABAND

1.   The Warden, or designee, determines whether an item will be destroyed.
2.   The Warden, or designee, will generally hold an item of questionable ownership for 120 days before considering its
     destruction.
3.   The officer who physically destroys the property and at least one official observer shall attest, in writing, to having
     witnessed the property's destruction.
4.   A copy of the property disposal record shall be placed in the detainee' s detention file. Records of property disposal
     shall remain on file for at least two years.

CORRESPONDENCE/PACKAGES

You may send or receive mail to or from anyone you know personally. Stamps or pre-stamped envelopes are available for
you to purchase through the Commissary. Detainees with funds are expected to provide for their personal postage needs.
You may seal your outgoing letters and place them in the mailbox in the unit. Drmving on the front of your outgoing
envelopes is prohibited by postal regulations. If you receive incoming social or legal mail, it will be opened in your
presence and inspected for contraband.

You must use the following address to send or receive mail at this facility:

                         Your Full Name, Your "A" Number
                         1623 East J Street, Suite 5
                         Tacoma, WA 98421

If you do not accept the mail or permit it to be inspected, it will be returned to the sender. Your mail will not be read; it
will only be examined for contraband.




                                                         Page 20 of 38
                                                                                                4.1.4 Detainee Handbook 3-25-16




                                                                                                          GEO-Nwauzor 031140

                                                                                    GEO-Nwauzor 031140
              Case 3:17-cv-05769-RJB Document 223-35 Filed 01/02/20 Page 22 of 39
You will not be allowed to receive packages without advance arrangements, approved by the Warden. You will pay the
postage for sending packages for oversized or overweight mail. Please fill out a MR-001 Postage Authorization form and
submit it with your package. The contents of any outgoing or incoming packages will be inspected in your presence.

If you are indigent (defined as a detainee who has an account balance of $15.00 or less):
•   You may send up to three personal letters per week, weighing no more than two ounces each, at no cost to you.
•   A reasonable number oflegal (special) correspondences may also be sent at no cost to you.
•   Please fill out a MR-001 Postage Authorization form and submit it with your letters.

Subscriptions to publications, magazines and catalogs are not allowed. The facility subscribes to certain magazines that
are available to you in your unit. Books must be requested in advance via a '·Request to Receive a Package or Property"
fonn. The title(s) of the book(s) must appear on the "Request" form. Books must be paperback and must come directly
from a publisher or an authorized bookstore I outlet.

Any mail received after you depart the facility will be endorsed, '"No Forwarding Address, Return to Sender". All such
mail will be returned to the Post Office.

ACCEPTANCE OF DETAINEE PROPERTY (ONLY CLOTHING)

If you have been notified that you are scheduled for removal in the near future, you may be eligible to have family I
friends bring in or mail in clothing. You should:
• Submit an electronic "Detainee Request Form" (kite) to your ICE Officer explaining your need and requesting
     authorization. Including the Name, address and telephone# of the person bring in the items.
• If approved, your ICE Officer \vill complete the process and perform the necessary notifications \vithin seven days of
     your departure.

SPECIAL CORRESPONDENCE

"Special correspondence" is the term for detainees' written communications to or from private attorneys and other legal
representatives; government attorneys; judges, courts; embassies and consulates; the President and Vice President of the
United States, members of Congress, the Department of Justice (including the DOJ Office of the Inspector General); the
Department of Homeland Security (including ICE, I.H.S.C. ERO, DHS CRCL and DHS OIG; outside health care
professionals, administrators of grievance systems; and representatives of the news media.

Correspondence will only be treated as special correspondence if the title and office of the sender (for incoming
correspondence) or addressee (for outgoing correspondence) is clearly visible on the envelope, clearly indicating that the
correspondence is special and clearly labeled with the \vords "Special Correspondence". It is your responsibility to inform
senders of this labeling requirement.

Staff will not treat outgoing correspondence as special if the name, title, and office of the recipient are not clearly
identified on the envelope to provide a clear indication that the mail is special.

NOTICE: ALL INCOMING AND OUTGOING MAIL TO INCLUDE SPECIAL CORRESPONDENCE IS
SUBJECT TO INSPECTIONS FOR CONTRABAND.

NOTARY

To request Notary Services sign up on the Law Library Sign-Up Sheet. This service is available for individuals detained
in this facility only. Documents for friends, relatives or spouses will not be notarized. ICE approval is required when
requesting Notary Services regarding identification. This includes but is not limited to driver's licenses, passports, birth
certificates, marriage license requests, etc.




                                                        Page 21of38
                                                                                               4.1.4 Detainee Handbook 3-25-16




                                                                                                         GEO-Nwauzor 031141

                                                                                   GEO-Nwauzor 031141
                 Case 3:17-cv-05769-RJB Document 223-35 Filed 01/02/20 Page 23 of 39
DETAINEE DISCIPLINARY PROCESS

In a facility where many individuals live together in a relatively small amount of space, it is extremely important that
order and discipline be maintained. Discipline and order are not only for the benefit of staff, but also for the safety and
welfare of you and all other detainees. While many problems can be solved informally through counseling, disciplinary
measures must be imposed at times. The following is a list of offenses and associated penalties. Any detainee who is
charged with a violation of facility rules will receive a disciplinary hearing and be permitted to speak, call witnesses, have
a staff representative and present evidence before a penalty is imposed. Detainees have the right to appeal the decision of
the Disciplinary Hearing \vithin fifteen (15) days.

Detainees have the following rights:

          1.   The right to protection from personal abuse, corporal punishment, unnecessary or excessive use of force,
               personal injury, disease, property damage and harassment;
          2.   The right of freedom from discrimination based on race, religion, national origin, sex, sexual orientation,
               handicap, or political beliefs;
          3.   The right to pursue a grievance in accordance with written procedures;
          4.   The right to correspond \vith persons or organizations, consistent with safety, security, and the orderly
               operation of the facility; and,
          5.   The right to due process, including the prompt resolution of a disciplinary matter.

                                                                      109 Threatening a staff member or any law enforcement
Category I Offenses:                                                      officer with bodily harm.
                                                                      110 Attempt to commit any of the above offenses or
Listed below are Category I or Greatest offenses. The                     assist others to commit any of the above acts.
Discipline Committee may impose any combination of                    198 Interfering with a staff member in the performance
penalties for Category II, HI, or IV offenses as well as                  of duties (conduct must be of the greatest severity).
the following penalties:                                                  This charge is to be used only if another charge of
                                                                          greatest severity is not applicable.
( 1)   Refer to ICE for Criminal Proceedings                          199 Conduct that disrupts or interferes with the security
(2)    Disciplinary Transfer                                              and orderly operation of the facility (conduct must
(3)    Disciplinary Segregation up to 60 days                             be of the greatest severity.) This charge is to be
(4)    Restitution                                                        used only if another charge of greatest severity is
(5)    Loss of privileges                                                 not applicable.


100    Killing
101    Assaulting any person (includes sexual assault)
102    Escape from escort; escape from secure facility
103    Setting a fire (charged with this act in this category
       only when found to pose a threat to life or a threat
       of serious bodily harm or in furtherance of a                  Category II Offenses:
       prohibited act of greatest severity, e.g. a riot or an
       escape, othenvise the charge is classified as code             These acts listed below shall be considered Category II
       219 or 322.)                                                   or High Offenses. The Discipline Committee may
104    Possession or introduction of a gun, firearm,                  impose any combination of the following penalties:
       weapon, sharpened instrument, knife, dangerous
       chemical, explosive, escape tool, device or                    ( 1)   Refer to ICE for criminal proceedings
       ammunition                                                     (2)    Disciplinary transfer
105    Rioting                                                        (3)    Disciplinary Segregation up to 30 days
l 06   Inciting others to riot                                        (4)    Restitution
107    Hostage-taking                                                 (5)    Loss of privileges
108    Assaulting a staff member or any law enforcement               (6)    Change of housing
       officer                                                        (7)    Remove from programs I group activities
                                                                      (8)    Loss of job
                                                           Page 22 of 38
                                                                                                   4.1.4 Detainee Handbook 3-25-16




                                                                                                             GEO-Nwauzor 031142

                                                                                        GEO-Nwauzor 031142
              Case 3:17-cv-05769-RJB Document 223-35 Filed 01/02/20 Page 24 of 39
(9) Impound and store personal property                           298 Interfering with a staff member in the performance
(10) Confiscate Contraband                                            of duties (conduct must be of highest severity). This
( 11) Restrict to living unit                                         charge is to be used only when no other charge of
(12) Warning                                                          highest severity is applicable.
                                                                  299 Conduct that disrupts or interferes with the security
200 Escape from unescorted activities or escape from                  or orderly operation of the facility (conduct must be
    facility without violence                                         of highest severity). This charge is to be used only
201 Fighting, boxing, wrestling or any other form of                  when no other charge of highest severity is
    physical encounter, including horseplay, that causes              applicable.
    or could cause injury to another person; except
    when part of an approved recreational or athletic
    activity                                                      Category III Offenses:
202 Possession or introduction of an unauthorized tool
203 Loss, misplacement or damage of any restricted                These are considered to be Category III or High
    tool                                                          Moderate Offenses. Any combination of the following
204 TI1reatening another with bodily harm                         penalties may be imposed:
205 Extortion, blackmail, protection; demanding or
    receiving anything of value in return for protection          ( 1)    Refer to I CE for criminal proceedings
    against others, avoiding bodily harm or avoiding a            (2)     Disciplinary Transfer
    threat of being informed against                              (3)     Disciplinary Segregation up to 72 hours
206 Engaging in sexual acts                                       (4)     Restitution
207 Making sexual proposals or threats                            (5)     Loss of privileges
208 Wearing a disguise or mask                                    (6)     Change of Housing
209 Tampering with or blocking any lock device                    Note:   IDP must impose the above sanctions
210 Adulteration of food or drink
211 Possession, introduction or use of narcotics,                 (7)     Removal from Program
    narcotic paraphernalia or drugs not prescribed for            (8)     Loss of Job
    the individual by the medical staff                           (9)     Impound and store personal property
212 Possessing a staff member's clothing                          (10)    Confiscate Contraband
213 Engaging in or inciting a group demonstration                 (11)    Restrict to living unit
214 Encouraging others to participate in a work                   (12)    Reprimand
    stoppage or to refuse to work                                 (13)    Warning
215 Refusing to provide a urine sample or otherwise
    cooperate in a drug test                                      300     Indecent Exposure
216 Introducing alcohol in to the facility                        301     Stealing (theft)
217 Giving or offering an official or staff member a              302     Misuse of authorized medication
    bribe or anything of value                                    303     Loss, misplacement or damage of a less restricted
218 Giving money to or receiving money from any                           tool
    person for an illegal or prohibited purpose, such as          304     Lending property or other item of value for profit I
    introducing I conveying contraband                                    increased return
219 Destroying, altering or damaging property (facility,          305     Possession of item(s) not authorized for receipt or
    government or another person's) worth more than                       retention, not issued through regular channels
    $100.00                                                       306     Refusal to clean assigned living area
220 Being found guilty of any combination of three or             307     Refusing to obey a staff member Officer's order
    more high moderate or low moderate offenses                           (may be categorized and charged as a greater or
    within 90 days                                                        lesser offense depending on the kind of
221 Signing, preparing, circulating or soliciting support                 disobedience; continuing to riot is Code 105-
    for prohibited group petitions                                        Rioting, continuing to fight, Code 20 I-Fighting)
222 Possessing or introducing an incendiary device, e.g.          308     Insolence towards a staff member
    matches, a lighter, etc.                                      309     Lying or providing false statement to staff
223 Any act that could endanger person(s) and/or                  310     Counterfeiting, forging or other unauthorized
    property                                                              reproductions of money or other official
224 Attempt to commit any of the above acts or assists                    document, identification card, etc. (may be
    other to commit any of the above acts.                                categorized a lesser offense, depending on the
                                                                          nature and purpose of the reproduction, e.g.,
                                                       Page 23 of 38
                                                                                                 4.1.4 Detainee Handbook 3-25-16




                                                                                                           GEO-Nwauzor 031143

                                                                                     GEO-Nwauzor 031143
                Case 3:17-cv-05769-RJB Document 223-35 Filed 01/02/20 Page 25 of 39
     counterfeiting release papers to effect escape -             (10) Warning
     Code 102 or 200)
311 Participating in an unauthorized meeting or
     gathering                                                    400  Possession of property belonging to another
312 Being in an unauthorized area                                      person
313 Failure to stand count                                        401 Possessing unauthorized clothing
314 Interfering with count                                        402 Malingering, feigning illness
315 Making, possessing or using intoxicants                       403 Smoking
316 Refusing a breathalyzer test or other test of alcohol         404 Using abusive or obscene language
     consumption                                                  405 Tattooing, body piercing or self mutilation
317 Gambling                                                      406 Unauthorized use of mail or telephone (with
318 Preparing or conducting a gambling pool                            restriction or temporary suspension of the abused
319 Possession of gambling paraphernalia                               privileges often the appropriate sanction)
320 Unauthorized contact with public                              407 Conduct with a visitor in violation of rules and
321 Giving money or another item of value to or                        regulations (with restnct10n or temporary
    accepting money or another item of value from                      suspension of the abused privileges often the
    anyone, including another detainee, without staff                  appropriate sanction)
    authorization                                                 408 Conducting a business
322 Destroying, altering or damaging property (facility,          409 Possession of money or currency
    government or another person's) worth less than               410 Failure to follow safety and sanitation regulation
    $100.00                                                       411 Unauthorized use of equipment or machinery
323 Attempt to commit any of the above acts or assists            412 Using equipment or machinery contrary to posted
    other to commit any of the above acts.                             safety standards
398 Interfering with a staff member in the performance            413 Being unsanitary or untidy, failing to keep self
    of duties (offense must be of high moderate                        and living area in accordance with standards
    severity.) This charge is to be used only when no             414 Attempt to commit any of the above acts or assists
    other charge in this category is applicable.                       other to commit any of the above acts
399 Conduct that disrupts or interferes with the security         498 Interfering with a staff member in the perfonnance
    or orderly operation of the facility duties (offense               of duties (offense must be of low moderate
    must be of high moderate severity). This charge is                 severity). This charge is to be used only when no
    to be used only when no other charge in this                       other charge in this category is applicable
    category is applicable                                        499 Conduct that disrupts or interferes with the
• Any combination of high moderate and low                             security or orderly operation of the facility duties
   moderate offenses during a 90-day period shall                                                  (offense must be of high
   constitute a high offense                                           moderate severity). This charge is to be used
                                                                       only when no other charge in this category is
                                                                       applicable
                                                                  • When the prohibited act is interfering with a staff
Category IV Offenses:                                                member in the performance of duties (Code
                                                                     198,298,398 or 498) or conduct that disrupts (Code
These are considered to be Category IV or Low                        199,299,399 or 499), the Disciplinary Committee
Moderate Offenses. Any combination of the following                  should specify in its findings the severity level of the
penalties may be imposed:                                            conduct, citing a comparable offense in that
                                                                     category. For example, "We find the act of the
(1)     Restitution                                                  highest severity, most comparable to Code 213,
(2)     Loss of privileges                                           "engaging in a group demonstration."
(3)     Change in Housing
Note:   IDP must impose the above sanctions

(4)     Removal from Program I Activity
(5)     Loss of Job
(6)     Impound, store personal property
(7)     Confiscate Contraband
(8)     Restrict to living unit
(9)     Reprimand
                                                       Page 24 of 38
                                                                                               4.1.4 Detainee Handbook 3-25-16




                                                                                                         GEO-Nwauzor 031144

                                                                                   GEO-Nwauzor 031144
               Case 3:17-cv-05769-RJB Document 223-35 Filed 01/02/20 Page 26 of 39
NOTE: Detainees who are released from Disciplinary Segregation will normally not be considered for a work assignment
until they have shown a positive period of adjustment. Additionally, any disciplinary code conviction may affect a
detainee' s classification level.

APPEALS PROCESS

You may appeal the decision of the Disciplinary Hearing within fifteen days using the Detainee Appeal of Grievance to
the Warden/ICE AFOD. The Grievance I Appeal must be presented in writing.

DETAINEE GRIEVANCE PROCEDURE

Detainee grievance forms are available electronically on the Smart Jail Mail system located in each housing unit. You
have the right to request facility staff, another detainee, family member, legal representative or non-governmental
organization assistance in preparing a grievance, although no detainee may submit a grievance on another detainee' s
behalf. Informal resolution of problems is encouraged. You have five (5) days in which to submit a grievance from the
date of the incident or issue. All grievances are to be filed electronically. -Grievances will be viewed and responded to
electronically, you will be able to view the status and add notes within the system. Grievances on the same subject to
multiple sources will be returned without processing. The following items cannot be grieved; State and Federal law,
National Fire Codes, National Detention standards, American Correctional Association Standards and policy concurrent
with those statues and standards.

You also have the right to pursue a grievance through formal channels. A grievance must address only one issue or
closely-related issues occurring within a limited period of time. You cannot file an Informal Grievance and a Formal
Grievance on the same issue at the same time. Doing so will result in both grievances being returned without processing.
You must wait until each level in the grievance process is completed before submitting the issue to the next level (e.g.
Detainee Informal Grievance Form (level l)(Optional), Detainee Formal Grievance Form (level 2), Appeal to Detainee
Grievance Committee Form (level 3), Detainee Appeal of Grievance to the Warden /ICE AFOD). Grievance Committee
decisions may be appealed within five (5) days on a Detainee Appeal of Grievance to the Warden I ICE AFOD Form
(Level 4). The Warden's I CCE AFOD's decision is final; it cannot be appealed.

An Emergency Grievance, which involves an immediate threat to your health or safety, will be given immediate attention
by the Shift Supervisor, or through the chain-of-command, as necessary. An Emergency Grievance can be submitted on
paper and be given to any staff member.

If you deem that the issue is sensitive or that your safety or well-being may be jeopardized if others in the facility learn of
the grievance, you must describe in the grievance the reason for circumventing standard procedures, seal the grievance in
an envelope clearly marked "sensitive" or "medically sensitive," and submit it directly to the facility administrator,
administrative health authority or designee. Each grievance will be delivered by authorized facility personnel without
being read, altered or delayed.

No detainee will be subjected to harassment, punishment or disciplinary action for seeking resolution of legitimate
complaints in good faith. However, if you demonstrate a pattern of abusing the grievance system, resulting in unnecessary
burdens at the expense of legitimate complaints, such grievances will be returned unprocessed. Continued abuse may
result in adverse actions initiated against you. A copy of your grievance will be retained in your detainee file.

Medical Grievances: Medical grievances are to be filed electronically on the Smart Jail Mail system located in each
housing unit. Grievances will be viewed by the Medical Administrative Staff and processed for resolution within five (5)
business days, you will be able to view the status and add notes in the system. Emergency medical grievances should
always be brought to the prompt attention of the Housing Unit Officer or any other staff member. He/she will
immediately contact the Shift Supervisor for routing and/or resolution. Sensitive or confidential medical grievances can
be submitted on paper in a sealed envelope, marked "sensitive" or "confidential", and then placed in the Medical
Grievance Box found in the main hall way next to the pill line window. All copies of medical grievances will be retained
in your medical file.


                                                         Page 25 of 38
                                                                                                 4.1.4 Detainee Handbook 3-25-16




                                                                                                           GEO-Nwauzor 031145

                                                                                     GEO-Nwauzor 031145
               Case 3:17-cv-05769-RJB Document 223-35 Filed 01/02/20 Page 27 of 39
Appeal Process for Medical Grievances: Any appeal to a formal medical grievance should be routed to ICE Assistant
Field Office Director (AFOD).
ALLEGATIONS OF STAFF MISCONDUCT

The Northwest Detention Center must forward detainee gnevances alleging officer misconduct to ICE. ICE will
investigate every allegation of officer misconduct.


You may also file a complaint about officer misconduct directly with the Department of Homeland Security by calling 1-
800-323-8603/Speed Dial "518"or by writing to:         Department of Homeland Security
                                                       Office of Inspector General
                                                       245 Murray Drive S.E., Building 410
                                                       Washington, DC 20528

RECREATION FACILITIES

The facility provides recreational activities within the housing units in the form of cards and games that are available at no
cost to you. Television viewing shall be available from the time morning cleaning duties are completed until lights out at
11:30 p.m. Television settings are controlled by the Officer in each living unit by remote control. The challilel listing is
approved providing appropriate language stations, posted in each housing unit and may be adjusted yearly by detainee
consensus during the Annual TV Survey. Your issued FM radio is provided for television viewing.

Outdoor recreation equipment within the housing units is also available, including basketballs, etc. Hours are from 8:00
a.m. (if the housing unit is in acceptable condition according to the Pod Officer) until 9:30 p.m., daily.
F and G Pods recreate according to a recreation schedule and you must sign up 1 hour prior to your scheduled time to
participate.

MARRIAGE REQUESTS

Detainees may request permission to marry by submitting an electronic "Detainee Request Form" (kite) to ICE. The
request is to include an attachment that addresses the following information:

l. He/she is legally eligible to be married;
2. The intended spouse has affinned, in writing, his/her intent to marry the detainee; and
3. Identify the arrangements that will be made, and by whom, for such items as, but not limited to, obtaining a marriage
   license, retaining an official to perform the marriage ceremony, etc.

Neither ICE nor NWDC staff will participate in making marriage arrangements or the ceremony. Any marriage request
that is approved will occur within the NWDC.

If an approval to marry is revoked, a detainee may appeal that decision by submitting an electronic "Detainee Request
Form" (kite) to ICE.

DETAINEE DRESS CODE

Detainees are required to keep themselves clean and wear proper clothing/footwear during all activities. Detainees are
reminded that poor hygiene, poor sanitation and not wearing proper clothing and footwear can cause potential conflict
with your peers and others and can have a negative impact on the health and safety of yourself and others. Failure to
comply with the dress code and grooming standards will ultimately become an issue that requires staff intervention in the
form of appropriate disciplinary action to correct the situation.

Detainee uniforms will be worn in the manner that is intended by the manufacturer. Altering detainee uniforms or wearing
them in any manner other than the commonly accepted manner is prohibited. Undergannents may not be worn without
outer garments or be visible in any way except in sleeping areas or restrooms. Pants will be worn at a point about the
waist that prevents the exposure of undergarments or commonly covered parts of the anatomy. T-shirts are to be worn at
                                                         Page 26 of 38
                                                                                                4.1.4 Detainee Handbook 3-25-16




                                                                                                          GEO-Nwauzor 031146

                                                                                    GEO-Nwauzor 031146
               Case 3:17-cv-05769-RJB Document 223-35 Filed 01/02/20 Page 28 of 39
all times, except while at recreation or in the shower. Detainees are not to walk about the facility with their hands inside
waistbands of pants, regardless of weather conditions. No Exceptions!
Ordinarily, detainees may wear any hairstyle with the following exceptions:

l. For safety and hygiene reasons, kitchen workers and detainee workers operating machinery will keep their hair in a
   neat, clean and commonly accepted style.
2. The hairstyle will not interfere with safety and hygiene requirements.
3. ALL kitchen workers or any detainee handling food will wear a hairnet, beard guard or hat (only) while working in
   the kitchen or serving food trays.
4. Ordinarily, facial hair may be grown without restriction with the following exceptions:
   a. For safety and hygiene reasons, certain kitchen workers and detainee workers operating machinery are not
       authorized to wear facial hair and are expected to be clean shaven at all times while performing these duties.
   b. These restrictions are a requirement for employment in the above-described functions and acceptance of the
       assignment denotes acceptance of the grooming standards.
   c. There will be no exceptions to this requirement, including medical reasons.

LEGAL FILE

Immigration and Customs Enforcement maintains an immigration legal record, commonly called an "A" File, for each
detainee. Your '·A" File contains legal transactions and documentation related to your case, including but not limited to
identification cards, photos, passports and records of your immigration history.

CUSTODY FILE

The NWDC maintains a detention record for each detainee. This custody file shall record no less than the following:
               1. Facility disciplinary actions.
               2. Behavior reports.
               3. Funds, valuables and property receipts.
               4. Detainee request forms, complaints and/or grievances.
               5. Responses to the aforementioned.
               6. Special housing unit records.
               7. Classification documents

INFORMATION REGARDING STRESS AND DETENTION

If this is your first time detained, or if you feel like you are extremely stressed at this time, the following infonnation may
be helpful to help reduce the anxiety you feel.
A. DETENTION IS NOT PRISON
    Detention is NOT prison. It may feel like you are in prison but this detention facility is a place to have you stay while
    it is determined whether you will be deported or be allowed to remain in the U.S. The officers are here to keep you
    and others safe. The tone of their voice or actions they must take can sometimes seem harsh if you have never been in
    an environment where there are many people. But sometimes this is necessary. Rules are important to keep order.
    They are not there to cause you unnecessary stress. Try not to take things personally.
B. LENGTH OF DETENTION
    The court and the officers in charge of the facility do not want to keep you any longer than necessary in detention.
    Unfortunately, the court system and the legal process sometimes take awhile. Don't assume there is something wrong
    because you have not yet received your court date or if someone who arrived here after you has already been to court.
    There can be many reasons for this. Each person's circumstances are different. Please accept the fact that this is a
    PROCESS and a SYSTEM that does not move as quickly as you might want. Many of you spent a great deal of time
    and energy to get here and have been through many hardships. You are stronger than you think and you can cope.



                                                          Page 27 of 38
                                                                                                  4.1.4 Detainee Handbook 3-25-16




                                                                                                            GEO-Nwauzor 031147

                                                                                      GEO-Nwauzor 031147
            Case 3:17-cv-05769-RJB Document 223-35 Filed 01/02/20 Page 29 of 39
C. THE PROCESS
  At court you may have the opportunity to sign paperwork if you wish to return to your country and don't wish to stay.
  The judge will issue an "order ofremoval". The next step is an interview with your country's consulate. When the
  consulate verifies your citizenship and approves the paperwork, they will issue a travel document. Once the travel
  document is issued, the deportation process moves faster. The next step is for the flight to be booked to your country.
  Depending on the country and how many detainees are going to that country, the time for departure can vary until you
  leave. Be patient! However, ifthe court orders deportation and you appeal this decision; understand that you will be
  here longer.


D. STRESS AND SLEEP
  Many of you may be having problems sleeping because you feel anxious, depressed or are worried about your family.
  Please understand that it is normal to have problems with sleep in this type of situation. While it may seem that
  medication to help you sleep is the answer, this is not true. Medication for sleep is a last resort, not a first choice.
  Pills do not give you restful sleep.
  It is better to try to practice relaxation techniques such as deep breathing, meditation or muscle relaxation. (Ask
  medical clinic staff for copies of these handouts). You should also try to talk yourself through your anxiety. What
  this means is to change thoughts that make you feel worse to ones that are more realistic and hopeful. If you continue
  to have problems sleeping, you may wish to discuss this with your health care provider, by submitting a sick call
  request.
  When you do feel anxious or stressed, remember that you are not alone. Talk to others in the dormitories who are
  positive and who seem to be coping. Avoid people who are negative and who tell you information that is not true.
  Don't get stressed about something that you can't control. Do the best you can, keep a positive attitude, and
  remember that your family \vould want you to be healthy while you are here. They would not want you to be so
  worried about them that you are not feeling well physically or emotionally.
E. WHEN TO SEEK HELP
  Sometimes your stress may be more severe and relaxation techniques and thought changes aren't enough. If you are
  experiencing severe depression, anxiety, or are having some emotional problem that is making you feel that you
  cannot cope, please request to see the mental health provider by putting in a sick call slip. The mental health provider
  can help you cope with the stress that you are experiencing from being detained. However, the mental health provider
  is part of the medical staff and is NOT part of the Immigration Staff and cannot assist with court or legal matters.
  Also, mental health problems do not influence the court and the mental health provider is never involved in the court
  process. If you need infonnation regarding court, deportation dates or other legal matters, you need to request to see
  your deportation officer.
  If you are scheduled to see the social worker, you will be asked many questions in order to determine the best way to
  help you. You will be asked about your current problem, any past psychological or emotional problems, family
  information, your past and present alcohol and drug use, past and current medical problems, whether you have ever
  had or are currently having thoughts of hurting yourself or hurting someone else, any learning or memory problems,
  as well as other questions. This information is entered into your medical record and remains in the medical clinic.
  After this evaluation, the mental health provider may provide education to help you cope, may offer short term
  individual counseling, or may refer for medications for psychological problems. (Not sleeping pills.)
F. WHAT YOU CAN DO TO HELP YOURSELF AND OTHERS
  •   Listen to others who are having difficulty and encourage them to keep busy and stay positive.
  •   Recognize what you HAVE control over, and what you don't have control over. You have control over your
      thoughts and your reactions. You are not powerless. Don't waste your energy on those things that you do not
      have control over.
  •   Attend religious activities or recreational activities and encourage others to attend also.
  •   Remember that the choices you have made have consequences - the harsh reality is that if you came here
      illegally, or were legal but got into trouble, detention is part of the process.
                                                       Page 28 of 38
                                                                                                4.1.4 Detainee Handbook 3-25-16




                                                                                                          GEO-Nwauzor 031148

                                                                                   GEO-Nwauzor 031148
               Case 3:17-cv-05769-RJB Document 223-35 Filed 01/02/20 Page 30 of 39

     •   Take personal responsibility for your actions and remember that you are stronger than you think.
     •   Remember that your family would want you to be healthy. If you don't take care of your stress and anxiety, you
         are hurting your physical health. Stress can cause headaches, stomach aches, muscle aches, etc. Long-term stress
         can affect your heart and your immune system.
G. THE CONNECTION BETWEEN FEELINGS, THOUGHTS AND ACTIONS:
     Remember that a SITUATION doesn't make you FEEL any certain way. It is your THOUGHTS that make you
     feel the way you do. The fact that you are in detention does not mean you MUST feel anxious, worried, or depressed.
     It is your negative thoughts about your situation that make you feel bad. This does not mean that your situation is
     good; it just means that every day you can make a CHOICE to be happy and positive. Look at it this way, worrying
     and feeling bad will not change the fact that you are in detention. But you can be here and decide to focus on positive
     thoughts and do positive actions. Try to learn something new each day, or try to do something positive for someone
     else. When you take these ACTIONS, you will FEEL better.
H. EMERGENCIES
     If you or someone in your donnitory has made statements of wanting to yourself or hurt someone else, notify the
     security officer immediately. Do not keep this information to yourself. Or if you feel like someone in your
     dormitory is in real danger of being hurt by someone else, again, let the security officers know immediately.


RIGHTS AND RESPONSIBILITIES

1.       You have the right to be informed of the rules, procedures and schedules concerning the operation of the facility.

         You have the responsibility to know and abide by them.

2.       You have the right to freedom of religious affiliation and voluntary religious \vorship.

         You have the responsibility to recognize and respect the rights of others in this regard.

3.       You have the right to healthcare which includes nutritious meals, proper bedding and clothing, a laundry schedule
         for cleanliness of the same, an opportunity to shower regularly, proper ventilation for warmth and fresh air, a
         regular exercise period, toilet articles and medical treatment.

         It is your responsibility not to waste food, to follow laundry and shower schedule. to maintain neat and clean
         living quarters, and to seek medical care as needed.

4.       You have the right to have family members and friends visit \vith you in keeping with the facility rules and
         schedules.

         It is your responsibility to conduct yourselfproperly during visits and to not accept or pass contraband.

5.       You have the right to unrestricted and confidential access to the courts by correspondence.

         You have the responsibility to present honestly and.fairly your petitions, questions, and problems to the court.

6.       You have the right to legal counsel from an attorney of your choice by means of interviews and correspondence at
         no cost to the United States Government.

         It is your responsibility to obtain the services ofan attorney honestly and fairly.

7.       You have the right to have access to reading material for your own enjoyment.



                                                          Page 29 of 38
                                                                                                    4.1.4 Detainee Handbook 3-25-16




                                                                                                              GEO-Nwauzor 031149

                                                                                      GEO-Nwauzor 031149
             Case 3:17-cv-05769-RJB Document 223-35 Filed 01/02/20 Page 31 of 39
       It is your responsibility to seek and utilize such material for your personal benefit, without depriving others of the
       same benefit.

8.     You have the right to participate in the use of the law library reference materials to assist you in resolving legal
       problems. You also have the right to receive help when it is available through a legal assistance program.

       It is your responsibility to use those resources in keeping with the procedures and schedule prescribed and to
       respect the rights of other detainees to the use of the material.

9.     You have the right to a wide range of reading material for educational purposes and for your own enjoyment.
       These materials may include magazines and ne\vspapers sent from the publishers.

       It is your responsibility to seek and utilize such material for personal benefit, without depriving others of their
       equal rights to the use of this material.

10.    You have the right to participate in a work program as far as resources are available, and in keeping \vith your
       interests, needs and abilities.

       You have the responsibility to take advantage of activities which may help you live a successful and abiding life
       within the facility and in the community. You will be expected to abide by the regulations governing the use of
       such activities.

11.    You have the right to an administrative hearing before an Immigration Judge to determine your status in the
       United States.

       It is your responsibility to seek and provide evidence for your defense.

12.    If you are not an exclusion case and eligible, you have the right to be released on bond until your scheduled
       administrative hearing.

       It is your responsibility to seek methods o.fpayment for your bond.

13.    You have the right to apply for political asylum if you believe that you will be persecuted because of your race,
       religion, nationality, membership in a social group or political opinion.

       It is your responsibility to prepare and submit the proper forms accurately.

14.    You have the right to request voluntary departure, if statutorily eligible, prior to a hearing but if you request
       voluntary departure, you waive the right to a hearing.

       It is your responsibility to inform an ICE Officer that you request voluntary departure.

This handbook is designed to provide you with a general overview of facility procedures and services and describe
prohibited acts and associated penalties. Every potential question and/or eventuality cannot be addressed
completely in this format. Any questions or concerns should be directed to your dormitory officer. You may
contact a supervisor or ICE officer by completing a detainee request form at any time.




                                                        Page 30 of 38
                                                                                               4.1.4 Detainee Handbook 3-25-16




                                                                                                         GEO-Nwauzor 031150

                                                                                   GEO-Nwauzor 031150
                Case 3:17-cv-05769-RJB Document 223-35 Filed 01/02/20 Page 32 of 39
                                           IMMIGRATION HEAL TH SERVICES CORP




                                  MEDICAL ORIENTATION AND HEALTH INFORl\iATION

Welcome!
The medical clinic here will provide you with quality medical care.

Except for very rare medical reasons, medical staff will NOT give you comfort items or items such as special shoes, extra blankets,
extra pillows, jackets, soap or deodorant. Only one mattress is authorized for safety reasons, please do not request an extra mattress.
Some detainees are assigned a lower bunk or lower tier by their doctor for certain medical conditions that make it difficult or
impossible to climb onto the upper bunk or walk up stairs.

Medical staff also cannot answer any questions about your case, your court date or your legal situation. Ask your deportation officer
these questions.

General Overview of Services We Provide
Arrival - Soon after you arrive here, we will ask you some medical questions and perform a chest x-ray or tuberculin skin test to see
if you have been exposed to someone with tuberculosis. This is important for the health and safety of everyone.

There are many diseases that can be spread through blood and body fluids. Do not share personal items such as toothbrushes, razors or
hair combs. If you have an open cut or wound cover it with a bandage. Engaging in sexual acts in which body fluids are exchanged is
not only prohibited but dangerous. Testing for sexually transmitted diseases, including HIV, is available. If you feel you need to be
tested please speak to one of the medical providers.

Physical Exam - Within the first 14 days of your stay here. you will receive a physical exam.

Sick call- For men and women sick call is conducted 7 days per week at 5:30 AM. When controlled movement is announced, female
detainees wishing to be seen by the nurse will be directed to proceed to the designated sick call location. The nurse will see patients
one at a time. The RN assesses the detainee sick call complaint and based on severity of illness will be scheduled for
treatment the same day. After all females have been seen and returned to their dorms, the same process will be conducted
for males and treated the same morning. Designated Level 3, detainees will be directed to a sick call location that is separate from
the general population. The same sick call process will be completed. On holidays and weekends, sick call will be conducted in the
same manner but only emergent same day appointments will be granted.

Emergency Services:
 1. If you are having dental pain, or swelling. Routine care like dental cleanings will not be done unless you are here for more than
     12 months.
 2. If you are feeling overwhelmed, or have thoughts of hurting yourself. or feel like you might hurt someone else, let an officer or a
     medical staff member know immediately and you will be seen.
 3. Emergency care is provided 24 hours a day. If you have a medical emergency, contact any staff member and immediate medical
     care will be provided as needed.




Additional Services
                                                              Page 31of38
                                                                                                          4.1.4 Detainee Handbook 3-25-16




                                                                                                                    GEO-Nwauzor 031151

                                                                                             GEO-Nwauzor 031151
                  Case 3:17-cv-05769-RJB Document 223-35 Filed 01/02/20 Page 33 of 39
If needed, other services may include medications, lab tests, x-rays, education and counseling, and regular appointments for serious
medical conditions.

Women's Senrices
Routine age-appropriate services such as (but not limited to) pelvic and breast exams, mammograms, gynecological testing, abortions
and contraception are available. Please speak with a medical provider regarding any of these services.

Medical Records: If you would like a copy of your medical record from this facility you may request it at any time by completing the
Freedom of Information Act (FOIA) G-639 Form. Please go to sick call to complete the request. Medical records will copy your
record, including any records we have received from any outside providers and call you to the clinic to pick them up. Medical record
staff have 20 working days to process your request.
Medical Complaints/Grievances - If you are not happy with the care you receive, talk to the medical provider. Remember that some
types of care or services are not available. If you are still unhappy and it is care that the facility provides, you have the right to
complete a grievance using Smart Jail Mail system. Please do not use the grievance process to access medical care. Medical care can
be accessed using the sick call process

Emotional Difficulties
It is normal to feel emotions like sadness, depression, anxiety, nervousness, anger and fear in this enviromnent. It is also normal to
have problems sleeping. Try to remember that you will not be in detention forever. Think about ways to keep busy, to stay calm, and
to stay healthy. Read, talk to people, play a game, exercise, go to religious activities, or practice some relaxation techniques. A
medical provider can give you some information on stress management.

Non Violence
    l. This facility will not permit any type of physical or sexual abuse. If someone physically or sexually assaults you, tell an
       officer or medical staff immediately.
   2. Disciplinary measures will be taken against anyone who physically or se;-.·ually assaults someone else in the facility.

Getting Along with Others
You have to share living space with a lot of people so it is important to be considerate and to recognize that others are different.
    l. Don't be so loud that others can't enjoy their activities. Be quiet at night so other people can sleep.
    2. Avoid people who like to cause problems or fight.

Medications
     1. Do not share any medications with others.
Dangers of self-medication: Using medications prescribed to someone else is strongly discouraged and prohibited in the facility.
Self-medication, defined as the use of medicines by individuals to treat self-recognized or self-diagnosed illnesses or symptoms, poses
several potential risks. Dangers include: incorrect self-diagnosis, delays in seeking medical care when needed, severe adverse
reactions including life threatening allergies, harmful dmg or food interactions, incorrect dosage, incorrect choice of therapy, masking
a severe disease, and risk of dependence and abuse.
    2. If your medicine is causing you problems such as a rash, itching, trouble breathing or diarrhea, let an officer or the medical staff
know immediately, and stop taking the medicine.
    3. Keep your medicine with you at all times. Do not lose your medication.

Proper Shoes and Clothes
   l. Wear shoes at all times.
   2. If you are wearing closed shoes, wear socks.
   3. Wear shower shoes in the shower.
  4. Wear proper clothing for the weather.

Toilet   Use
    l.   Please do not stand on the toilet. Sit on the toilet seat and flush the toilet after using it.
   2.    Put all used toilet paper into the toilet then flush.
    3.   Females- Please put used Kotex pads or tampons in the garbage cans and not into the toilet.

Hand Washing - Germs can make you sick, and germs can be passed through hand contact. Washing your hands will help keep you
from getting sick.
    l. Make sure you mn the water in the sink and use soap to wash your hands.
    2. Wash each finger and mb your hands together, washing both sides of your hands with soap and water. Clean under your finger
       nails also.
    3. Wash hands before eating, after going to the bathroom, after playing or working outside, or after being near a sick person.

                                                                 Page 32 of 38
                                                                                                           4.1.4 Detainee Handbook 3-25-16




                                                                                                                      GEO-Nwauzor 031152

                                                                                               GEO-Nwauzor 031152
                 Case 3:17-cv-05769-RJB Document 223-35 Filed 01/02/20 Page 34 of 39
Showering/Personal Care
   1. Take a shower every day (when possible) and use soap and water.
   2. Bathe only in the shower; do NOT bathe in the sinks. Don't urinate (pee) in the shower.
   3. Use the sinks to wash your hands or face, to shave your face, or to bmsh your teeth.
   4. Do not shave your head or private areas. Do not share your razor with others.
   5. Do not pierce any part of your body.
   6. Use a deodorant every day.
   7. Do not leave any clothes in the bathroom.

Bed Safety
    l. Do not jump down from the top bunk or up to the top bunk
    2. Take your time when getting into and out of bed. Make sure you step on a solid area of the floor with the large portion of your
       foot.
    3. Lower your head when getting out of bed if you sleep on a lower bunk
    4. If you fall out of bed at any time notify the officer in the barracks so that you can be examined in the medical clinic.

Good Health
   1. In hot weather, stay in the shade during the hottest part of the day and drink lots of water throughout the day. If your urine
       (pee) is very dark, you probably aren't drinking enough water, so drink more.
   2 Eat 3 good meals a day. Be sure to eat fmits and vegetables. Don't eat too much candy.
   3. Try to exercise at least 30 minutes every day. Play sports, walk around, run in place or do pushups. If you haven't exercised
       in a long time, do some light stretching or slow jogging to warm up and prevent injuries.
   4. Try to sleep at least 8-10 hours a night.
   5. Cover your mouth with your hand when you cough or sneeze and do not spit on the ground or floor. This spreads genus that
       can make other people sick.
   6. Smoking is not allowed. Think of this as your chance to quit smoking forever. It is one of the best things you can do for
       your health.
   7. Smoking Cessation: See Medical Provider for infomiation on this subject.

                                                      IHSC STAYING HEALTHY

What is a cold?
A cold is a virus. There is no cure for it and there are no pills or shots that kill the virus. You may not feel good, but it is not an
emergency. You will usmlly feel better in 1-2 weeks.

When you have a cold, you may:
   •   cough (might be worse at night)
   •   liave a sore throat or fever
   •   have a stuffy nose or rum1y nose
   •   liave a headache or body aches
   • feel tired or irritable
   •   not feel like eating.

To feel
      better you should:
    •  Drinks lots of water or juice.
    •  Get lots of rest and sleep.
    •  Take acetaminophen if you have a slight fever.
    •  If you have a sore throat, you can gargle with warm salt water every 2 hours.

You should let medical staff know if:
   • you have trouble breathing
   • what you are coughing up (your spit) is green or yellow

To help   stop other people from getting your cold:
    •     Cover your mouth when you cough.
    •     Sneeze into a tissue or toilet paper.
    •     Spit into a tissue or toilet paper, NOT into the garbage can or sink.
    •     Wash your hands often.

What is the flu?
                                                                Page 33 of 38
                                                                                                             4.1.4 Detainee Handbook 3-25-16




                                                                                                                        GEO-Nwauzor 031153

                                                                                                GEO-Nwauzor 031153
                  Case 3:17-cv-05769-RJB Document 223-35 Filed 01/02/20 Page 35 of 39
The flu is an infection that is caused by a virus. After you come into contact with the virus, you will usually start to feel bad in 24-
48 hours. Antibiotics like penicillin do not cure the flu because they don't kill viruses.

When you have the flu, you may:
   • have chills and a medium to high fever
   • have muscle aches or a backache
   • have a cougl:t but usually with little or no stuff being coughed up in your spit
   • have a sore throat runny nose, headache, or if you feel very tired.

To feel   better, you can:
    •      take acetaminophen (don't take aspirin) or a cough syrup or decongestant
    •      get plenty of rest
    •      Drink lots of water, fruit juice and tea .
    •
You should let medical staff know if you have:
   •   a high fever or a strong cough
   • blood in your spit
   • trouble breathing
   •   have neck pain/stiffness or severe headaches
   •   sinus pain (head and nose area)
   • thick stuff coming from your nose, sinuses or ears, or an earache

To help stop other people from getting your flu:
    • Cover your mouth when you cough
    • Spit into a tissue NOT into the garbage can or sink.
    • Wash your hands often.

What is insomnia?
Insomnia means you are not getting enough sleep. You may have a problem getting to sleep, or you may wake up often during the
night. It is very normal that you and others have problems sleeping while in detention.

Some causes of sleep    problems:
   •                    worrying about family and money
   •                    worrying about your legal situation
   •                    living with many other people that you don't know and who make noise when you are trying to sleep
   •                    feelings like sadness or fear
   •                    sleeping during the day and then not being able to sleep at night.

There are things you can do to help you sleep:
   •                 Get up every day at the same time.
   •                 Don't lie in bed or sleep during the day.
   •                 Don't drink anything with caffeine (coffee, chocolate, cocoa).
   •                 Exercise in the morning or afternoon.
   •                 Eat healthy food. Don't eat late at night.
   •                 Practice relaxation exercises like deep breathing, meditation or quiet reading.

How do I stav healthy in hot weather?
It is important to keep water in your body when it is hot. Your body needs lots of water to stay healthy. In hot weather, you
sweat and lose water from your body. This can:
      •   make you feel dizzy
      •   make your mouth and tongue dry and sticky
      •   make your urine (pee) darker
      •   urinate (pee) less often

If you feel thirsty, this means you already don't have enough water in your body. Drink water in hot weather even when you
don't feel thirsty.

To avoid getting sick in hot weather:

                                                               Page 34 of 38
                                                                                                           4.1.4 Detainee Handbook 3-25-16




                                                                                                                     GEO-Nwauzor 031154

                                                                                             GEO-Nwauzor 031154
                Case 3:17-cv-05769-RJB Document 223-35 Filed 01/02/20 Page 36 of 39
    •   drink lots of water all day long
    •   if you are playing sports, drink extra water
    •   stay in the shade during the hottest part of the day
    •   wear loose clothing
    •   if you start to feel dizzy, sit down in the shade or indoors
    •   don't stay in the sun for too long

You should let medical staff know if:
   • you feel weak or dizzy every time you stand up
   • you urinate (pee) very little


                                                    IHSC DENTAL POLICY

A. SICKCALL
    Urgent dental care is available daily to address toothaches and acute dental issues. Some examples include treatment for the relief
    of tooth pain, elimination of infection and swelling, and repair of trauma to teeth. If you require emergency dental treatment for
    any of these conditions report to sick call any morning at 0530 for evaluation.

    Please do NOT use the sick call system to request routine dental care such as cleanings or check-ups. Sick call is intended for
    urgent dental problems only.

B. ROUTINE EXAM AND CLEANING

    A routine dental exam will occur at least yearly and may occur more often depending on your health status. Any routine dental
    needs identified during the exam iuay be provided as clinical resources pennit such as penuanent fillings, cleanings, extractions,
    select root canals on front teeth, x-rays, and the repair/adjustment of existing dentures. Urgent dental care will take priority over
    routine care.

    Full mouth reconstruction and rehabilitation are not ordinarily covered services and examples of this type of care include the
    following:
    • Fixed prosthodontics (crowns, bridges, implants, etc)
    • Removable prosthodontics (partial and complete denture)
    •    Orthodontics
    •    Cosmetics (bleaching, front tooth bonding in the absence of pain or infection)
    • Esthetic reconstructive jaw surgery
    • Mouth guards

C. ORAL HEALTH EDUCATION
    Bleeding gums are the first sign of the oral infection called periodontal disease. The first stage of the disease is called gingivitis.
    This is when your gums become tender and start to bleed due to a buildup of bacteria on your teeth and gums. This bacterial
    build up is called plaque, and it will cause both cavities and gum infections if it is not removed daily by brushing and flossing.
    We all know a buildup of plaque will also cause bad breatl1. Brushing and flossing twice daily will remove the bacterial plaque
    and help to keep your teeth and gums healthy. YOU can prevent dental problems with good oral hygiene. If your gums are
    tender and bleeding it is an early sign that you need to brush your teeth more often, and if you begin brushing and flossing right
    away the bleeding and tenderness will go away after about a week of good oral hygiene.
    If you do not brush and floss your teeth bacterial plaque will continue to grow and start to gather in between your teeth and gums.
    When the bacterial plaque begins to grow and collect in your mouth it can destroy the gums, tissues, and bone that support your
    teetl1. The bacteria in the plaque can cause your teeth sensitivity and make them loose. This stage of gum infection is called
    periodontitis. Damage to your gums and bone will not reverse but you can usually still save your teeth and maintain your oral
    health if you improve and begin regular brushing and flossing along with regular visits to the dentist for special cleanings.
    If the gum infection has been a problem you have had a long time, a few years, and plaque has been allowed to continue to build
    up on the teeth and gums, the teeth will become very loose, painful, and may need to be pulled out by a dentist. At this stage
    tl1ere is too much damage to repair. No one wants to lose their teeth, so brush and floss daily. Keeping your mouth clean can
    affect your overall health, ability to eat well, heart health, many chronic diseases, and self-esteem.



                                                               Page 35 of 38
                                                                                                            4.1.4 Detainee Handbook 3-25-16




                                                                                                                      GEO-Nwauzor 031155

                                                                                              GEO-Nwauzor 031155
               Case 3:17-cv-05769-RJB Document 223-35 Filed 01/02/20 Page 37 of 39
D. ORAL HYGIENE
    Using a soft bristle toothbrush with fluoride toothpaste start on your
    1) Outside front teeth:
    Open your mouth, keep mouth open as you brush, not clenched teeth touching. Hold toothbrush at an angle where the teeth and
    t,'Ums meet, brushing upward into the t,'Ums. Move the toothbrush gently in a circular motion while also moving the toothbrush
    sideways using short strokes.
    2) Inside and outside surfaces of back teeth:
         Use short angled, circular brush strokes brushing both tl1e teeth and t,'Ums
    3) Inside surfaces of front teeth:
        Hold brush flat on inside surface and brush back and forth holding the toothbrush up straight not side to side. Don't
     forget to brush your tongue. Your tongue is a hiding place for the bacteria that cause cavities, gum disease and bad
     breath.

E. BRUSHING YOUR TEETH and GUMS HARD CAN CAUSE PERMANENT DAMAGE! BE CAREFUL!
   Helpful Hints:
   Brush two or three times a day for at least 2 minutes each time you brush. Make sure you brush all surfaces of your teeth.
   Use toothpaste containing fluoride to help fight tootl1 decay.
   Use dental floss to clean between your teeth every time you brush. The toothbrush does not clean between your teeth. If you
   don't floss between your teeth stay dirty, you will miss 35% of all your tooth surfaces. Dental cavities and gum disease can begin
   to occur.
General
   l. If you brush your hair over the sink, remove any fallen hairs from the sink
   2. Throw trash into the garbage cans. Don't throw it on the floor.
   3. Throw disposable diapers into the trash. Do not tlrrow them on the floors or into the toilets.
   4. Do not leave crumbs from food in your housing area because it will bring ants and other insects




                                                              Page 36 of 38
                                                                                                      4.1.4 Detainee Handbook 3-25-16




                                                                                                                 GEO-Nwauzor 031156

                                                                                          GEO-Nwauzor 031156
             Case 3:17-cv-05769-RJB Document 223-35 Filed 01/02/20 Page 38 of 39




                                                                                                        us
                                         ······--r             ......... \ .....•.•... .....,__..,............•.• --.,,.._

                                                                          \                    2                             'l
                                                     \


                                                     '                                                                                            3.
                                                                                                         "                    I


                                                                                                                             I!




         /
',   /




*a fr,,,,;J1~1;
.F~<"' .~
         :·-.,:
                  .1. .   ~~~   {~
                      :-\3):".f•.:::··




                                                         Page 37 of 38
                                                                                                                                      4, 1 A Detainee Handbook 3-25-16




                                                                                                                                                GEO-Nwauzor 031157

                                                                                                                                  GEO-Nwauzor 031157
Case 3:17-cv-05769-RJB Document 223-35 Filed 01/02/20 Page 39 of 39




                                  Cover your mouth
                                    and nose with a
                                   tissue when you
                                   cough or sneeze
                                                 or
                                                 cough or sneeze into
                                                 your upper sleeve,
                                                 not your hands.




        Put your used tissue in
             the waste basket



                                            You may be asked to
                                            put on a surgical mask
                                            to protect others.                          n
  Clean
   Hallds
      after coughing or bneez:i ng.




                                                                        APIC
                                                                        ;.:.:··~,.         ..               ..
                                                                                  :'/· ,. ··:-: ·~:-: ;:.:-:.           ,
                                                                        '·:··' )~., :·.:... ·.:..: :•:•:. ::·:-:.. ,•.·: ·:.:, ....-:




                                         Page 38 of 38
                                                                                                                     4.1.4 Detainee Handbook 3-25-16




                                                                                                                                        GEO-Nwauzor 031158

                                                                     GEO-Nwauzor 031158
